UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 14A (Rule 14a-101) Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 (Amendment No. ) Filed by the Registrant x Filed by a Party other than the Registrant o Check the appropriate box: x Preliminary Proxy Statement o Confidential, for Use of the Commission Only (as permitted by Rule 14a-6(e)(2)) o Definitive Proxy Statement o Definitive Additional Materials o Soliciting Material Pursuant to §240.14a-12 AML COMMUNICATIONS, INC. (Name of Registrant as Specified in its Charter) N/A (Name of Person(s) Filing Proxy Statement, if Other Than the Registrant) Payment of Filing Fee (Check the appropriate box): o No fee required. x Fee computed on table below per Exchange Act Rules 14a-6(i)(1) and 0-11. Title of each class of securities to which transaction applies: Common Stock, par value $0.01 per share, of AML Communications, Inc., or “AML common stock” Aggregate number of securities to which transaction applies: 10,854,119 shares of AML common stock issued and outstanding as of April 15, 2011; and options to purchase 2,690,250 shares of AML common stock outstanding as of April 15, 2011 with exercise prices less than or equal to $2.50 per share. Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): Calculated solely for the purpose of determining the filing fee. The filing fee was calculated based upon the sum of (a) 10,854,119 shares of AML common stock multiplied by $2.50 per share and (b) 2,690,250 shares of AML common stock subject to options with exercise prices less than or equal to $2.50, multiplied by $1.49 per share (which is the excess of $2.50 over the weighted average exercise price per share). In accordance with Section 14(g)(1)(A) of the Securities Exchange Act of 1934, as amended, the filing fee was determined by multiplying 0.0001161 by the sum of the preceding sentence. Proposed maximum aggregate value of transaction: Total fee paid: o Fee paid previously with preliminary materials: o Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. Amount Previously Paid: Form, Schedule or Registration No.: Filing Party: Date Filed: AML COMMUNICATIONS, INC. 1000 Avenida Acaso Camarillo, California 93012 Dear Stockholder: The Board of Directors (the “Board”) of AML Communications, Inc. (“AML” or the “Company”) has approved a merger that provides for our acquisition by Microsemi Corporation (“Microsemi”) pursuant to the Agreement and Plan of Merger, dated as of April 11, 2011, by and among the Company, Microsemi and Atom Acquisition Corp, a Delaware corporation and wholly owned subsidiary of Microsemi (the “Merger Agreement”).If the merger is completed, each share of our common stock issued and outstanding at the effective date of the merger (other than shares held by stockholders who properly demand and perfect statutory appraisal or dissenters’ rights in compliance with all of the required procedures of the Delaware General Corporation Law or the California General Corporation Law as described in this proxy statement) will be converted into the right to receive a per share amount in cash equal to $2.50. We will hold a special meeting of stockholders of AML at the Company’s headquarters at 1000 Avenida Acaso, Camarillo, California, on , , 2011 at local time.At the special meeting, we will ask you to adopt and approve the Merger Agreement and the mergerand to approve one or more adjournments of the special meeting, if necessary or appropriate, for among other reasons, to solicit additional proxies in the event there are not sufficient votes at the time of the special meeting to approve the Merger Agreement and the merger. Your vote is important.Completion of the merger and the other transactions contemplated by the Merger Agreement is subject to a number of conditions, including approval at the special meeting by our stockholders of the Merger Agreement. Therefore, we cannot complete the merger and the other transactions contemplated by the Merger Agreement unless, among other things, the proposal to adopt and approve the Merger Agreement and the merger are adopted.More detailed information about the Merger Agreement and the merger is contained in this proxy statement.A copy of the Merger Agreement is attached as Appendix A. Whether or not you plan to attend the special meeting in person, please submit your proxy without delay. We encourage you to read the accompanying proxy statement carefully because it explains the proposed merger, the Merger Agreement and the proposals which require your favorable vote. The Board has carefully reviewed and considered the terms of the Merger Agreement, has consulted with its legal and financial advisors and has determined that the merger and the transactions contemplated in the Merger Agreement are in the best interests of AML and its stockholders.Accordingly, the Board has unanimously approved the merger, the Merger Agreement, and the various transactions contemplated in the Merger Agreement and unanimously recommends that you vote “FOR” the adoption and approval of the Merger Agreement and the merger and “FOR” the proposal allowing us to adjourn the special meeting, if necessary or appropriate, to solicit additional proxies. This proxy statement is dated , 2011, and is first being mailed to stockholders on or about , 2011. Sincerely, Jacob Inbar President and Chief Executive Officer Neither the Securities and Exchange Commission nor any state securities regulatory agency has approved or disapproved the merger, passed upon the merits or fairness of the merger or passed upon the adequacy or accuracy of the disclosure in this document. Any representation to the contrary is a criminal offense. AML COMMUNICATIONS, INC. 1000 Avenida Acaso Camarillo, California 93012 NOTICE OF SPECIAL MEETING OF STOCKHOLDERS To Be Held On , 2011 NOTICE IS HEREBY GIVEN THAT a special meeting of stockholders of AML Communications, Inc. (“AML” or the “Company”), a Delaware corporation, will be held at the Company’s headquarters, at 1000 Avenida Acaso, Camarillo, California, on, , at local time, for the following purposes: 1. To consider and vote on a proposal to adopt and approve the Agreement and Plan of Merger, dated as of April 11, 2011 (the “Merger Agreement”), among the Company, Microsemi Corporation, a Delaware corporation (“Microsemi”) and Atom Acquisition Corp., a Delaware corporation and wholly owned subsidiary of Microsemi (“Merger Sub”), and the transactions contemplated by the Merger Agreement, including the merger of Merger Sub with and into the Company, which will result in AML becoming a wholly owned subsidiary of Microsemi, as more fully described in the accompanying proxy statement (the “Merger”). 2. To consider and vote on a proposal to approve one or more adjournments of the special meeting, if necessary or appropriate, for among other reasons, the solicitation of additional proxies in the event that there are not sufficient votes at the time of the special meeting to approve the Merger Agreement, and the transactions contemplated by the Merger Agreement. Only stockholders who held shares of record as of the close of business on , 2011, are entitled to receive notice of and to vote at the special meeting and at any adjournment or postponement of the special meeting. The adoption and approval of the Merger Agreement and the Merger require the approval of the holders of a majority of the outstanding shares of AML common stock entitled to vote thereon as of the record date for the special meeting.EVEN IF YOU PLAN TO ATTEND THE SPECIAL MEETING IN PERSON, WE REQUEST THAT YOU COMPLETE, SIGN, DATE AND RETURN YOUR PROXY ON THE ENCLOSED PROXY CARD IN THE ENVELOPE PROVIDED AND THUS ENSURE THAT YOUR SHARES WILL BE REPRESENTED AT THE SPECIAL MEETING IF YOU ARE UNABLE TO ATTEND.If you sign, date and mail your proxy card without indicating how you wish to vote, your proxy will be voted in favor of the adoption and approval of the Merger Agreement and the Merger, and the proposal to approve one or more adjournments of the meeting, if necessary or appropriate, for among other reasons, the solicitation of additional proxies.If you fail to return your proxy card, the effect will be that your shares will not be counted for purposes of determining whether a quorum is present at the special meeting and, if a quorum is present, will have the same effect as a vote AGAINST the adoption and approval of the Merger Agreement.If you are a stockholder of record and you attend the special meeting and wish to vote in person, you may withdraw your proxy and vote in person. If your shares of our common stock are held in “street name” by your bank, brokerage firm or other nominee, your bank, brokerage firm or other nominee will be unable to vote your shares of our common stock without instructions from you.You should instruct your bank, brokerage firm or other nominee to vote your shares of our common stock in accordance with the procedures provided by your bank, brokerage firm or other nominee.The failure to instruct your bank, brokerage firm or other nominee to vote your shares of our common stock “FOR” approval of the proposal to approve the Merger Agreement will have the same effect as a vote “AGAINST” the proposal to adopt the Merger Agreement.Stockholders who do not vote in favor of the approving the Merger Agreement will have the right to seek appraisal of the fair value of their shares if the Merger is completed, but only if they submit a written demand for appraisal to the Company prior to the time the vote is taken on the Merger Agreement and comply with all other requirements of the Delaware General Corporation Law (“DGCL”) or the California General Corporation Law (“CGCL”).A copy of the applicable DGCL and CGCL statutory provisions are included as Appendix D to the proxy statement and a summary of these provisions can be found under the section entitled “Appraisal and Dissenters’ Rights” on page 52. The Board of Directors unanimously recommends that the stockholders vote FOR the adoption and approval of the Merger Agreement and the Merger at the special meeting, and FOR the proposal for one or more adjournments of the meeting, if necessary or appropriate, for among other reasons, the solicitation of additional proxies. By order of the Board of Directors Jacob Inbar President and Chief Executive Officer Camarillo, California April, 2011 TABLE OF CONTENTS Summary 2 Questions and Answers About the Special Meeting 10 Cautionary Statement Concerning Forward Looking Information 14 The Parties to the Merger 15 The Special Meeting 15 Date, Time, Place and Purpose of the Special Meeting 15 Recommendation of the Board of Directors 16 Record Date and Quorum 16 Required Vote 16 Appraisal and Dissenters'Rights 17 Proxies; Revocation 17 Adjournments 18 Solicitations of Proxies 18 Other Business 18 The Merger 19 Background of the Merger 19 Reasons for the Merger 21 Recommendation of the Board of Directors 23 Opinion of AML’s Financial Advisor 23 Interests of the Company’s Directors and Executive Officers in the Merger 33 Material United States Federal Income Tax Consequences 35 Regulatory Approvals 37 Delisting and Deregistration of AML’s Common Stock After the Merger 37 Agreements Related to the Merger 38 The Merger Agreement 38 Effective Date; Structure 38 Treatment of the Company’s Common Stock 38 Treatment of the Company’s Stock Options 38 Treatment of Merger Sub Common Stock 38 Representations and Warranties 38 Conduct of Business Pending the Merger 41 No Solicitation of Transactions 43 Recommendation of the Board 44 Stockholders’ Meeting 45 Agreement to Use Commercially Reasonable Efforts 45 Other Covenants and Agreements 46 Indemnification of Officers and Directors 46 Conditions to the Merger 46 Termination 47 Effect of Termination 48 Specific Performance 49 Amendment and Waiver 49 i Voting Agreements 49 Directors and Officers Party to Voting Agreements 50 Representations and Warranties 50 Voting 50 Irrevocable Proxy 50 Other Terms and Termination 50 Market Price of the Company’s Common Stock 51 Security Ownership of Certain Beneficial Owners, Directors and Management 51 Appraisal and Dissenters' Rights 52 Delaware Appraisal Rights 53 California Dissenters’ Rights 56 Certain Differences Between Delaware and California Law on Appraisal/Dissenters’ Rights 57 Additional Information 58 Proposal 1Approval of the Agreement and Plan of Merger and the Merger 59 Overview 59 Reasons for the Proposed Merger 59 Vote Required 59 Proposal 2Permission for the Board of Directors to Adjourn the Special Meeting 60 Proposal to Permit Adjournment of Special Meeting 60 Vote Required 60 Stockholder Proposals and Nominations 61 Householding 61 Other Business 61 Where You Can Find More Information 61 Other Information on Our Website 62 Appendix A – Agreement and Plan of Merger A-1 Appendix B – Form of Voting Agreement B-1 Appendix C – Opinion of C.K. Cooper & Company C-1 Appendix D – Section 262 of the Delaware General Corporation Law and Sections 1300-1304 of the California General Corporation Law D-1 ii Summary This summary highlights selected information from this proxy statement about the proposals and may not contain all of the information that is important to you as a stockholder of AML Communications, Inc. (“AML”).Accordingly, we encourage you to read carefully this entire document, including the appendices, and the other documents to which we refer you, including the Agreement and Plan of Merger (the “Merger Agreement”) which is attached as Appendix A and incorporated by reference in this proxy statement.Items in this summary include page references directing you to more complete descriptions of such items.All information contained in this proxy statement was prepared and supplied by AML, except for descriptions of the business of Microsemi Corporation, a Delaware corporation (“Microsemi”), and Atom Acquisition Corp., a Delaware corporation (“Merger Sub”), contained in the summary below under the heading “The Parties to the Merger,” which descriptions were supplied by Microsemi.In this proxy statement, the terms “AML,” “Company,” “we,” “our,” “ours,” and “us” refer to AML and its subsidiaries.You may obtain the information incorporated by reference into this proxy statement without charge from AML by following the instructions in the section entitled “Where You Can Find More Information” beginning on page 61. The Merger (page 19) · The proposed transaction is the acquisition of AML by Microsemi pursuant to the Merger Agreement among AML, Microsemi and Merger Sub.Once the Merger Agreement has been approved by our stockholders and the other closing conditions under the Merger Agreement have been satisfied or waived, Merger Sub, a wholly owned subsidiary of Microsemi, will merge with and into AML (the “Merger”). AML will be the surviving corporation in the Merger and will become a wholly owned subsidiary of Microsemi. · Upon completion of the Merger, you will receive $2.50 in cash without interest and less applicable withholding tax, for each share of our common stock held by you (the “Merger Consideration”). · The Merger Agreement is attached as Appendix A to this proxy statement. You are encouraged to carefully read the Merger Agreement in its entirety because it is the legal document that governs the Merger. The Parties to the Merger (page 14) AML Communications, Inc. 1000 Avenida Acaso Camarillo, California 93012 · We are a Delaware corporation that designs, manufactures, and markets microelectronic assemblies for the defense industry. Our extensive range of microwave products can be found in leading defense projects.Additional information about us is included in documents incorporated by reference in this proxy statement. See “Where You Can Find More Information” on page 61. Microsemi Corporation 2381 Morse Avenue Irvine, California 92614 · Microsemi is a Delaware corporation that offers a portfolio of semiconductor technology, including analog and RF devices, mixed signal integrated circuits, FPGAs and customizable SoCs, and complete subsystems. It serves leading system manufacturers around the world in the defense, security, aerospace, enterprise, commercial, and industrial markets. 2 Atom Acquisition Corp. 2381 Morse Avenue Irvine, California 92614 · Merger Sub is a Delaware corporation and a wholly owned subsidiary of Microsemi and was organized solely for the purpose of entering into the Merger Agreement and consummating the Merger and the other transactions contemplated by the Merger Agreement.It has not conducted any activities to date other than activities incidental to its formation and in connection with the Merger and the other transactions contemplated by the Merger Agreement. The Special Meeting Date, Time, Place and Purpose of Special Meeting (page 14) · The special meeting will be held at the Company’s headquarters at 1000 Avenida Acaso, Camarillo, California, on , , 2011, at local time. · You will be asked to adopt and approve the Merger Agreement and the Merger.The Merger Agreement provides that Merger Sub will be merged with and into AML, and each outstanding share of our common stock (other than dissenting shares) will be converted into the right to receive the Merger Consideration. · You will also be asked to approve a proposal to approve one or more adjournments of the special meeting, if necessary or appropriate, for among other reasons, the solicitation of additional proxies in the event there are not sufficient votes at the time of the special meeting to adopt and approve the Merger Agreement and the Merger and to transact such other business as may properly come before the special meeting, or any postponement or adjournment thereof. Record Date and Quorum (page 15) · You are entitled to vote at the special meeting if you owned shares of our common stock at the close of business on April, 2011, the record date for the special meeting.You will have one vote for each share of our common stock that you owned on the record date. As of the record date, there were 10,854,119 shares of our common stock outstanding and entitled to vote. · A quorum of the holders of the outstanding shares of our common stock must be present for the special meeting to be held.A quorum is present if the holders of a majority of the outstanding shares of our common stock entitled to vote are present at the meeting, either in person or represented by proxy.Abstentions and broker non-votes are counted as present for the purpose of determining whether a quorum is present.A broker non-vote occurs on an item when a broker is not permitted to vote on that item without instructions from the beneficial owner of the shares and no instructions are given. Required Vote (page 15) · For us to complete the Merger, stockholders holding at least a majority of our common stock outstanding and entitled to vote at the close of business on the record date must vote “FOR” the approval of the Merger Agreement. · No vote of Microsemi’s stockholders is required in connection with the Merger Agreement or the consummation of the Merger. Share Ownership of Directors and Executive Officers (page 51) · As of the record date, the current directors and officers of AML beneficially owned in the aggregate 2,795,339 shares (excluding options), representing approximately 25.8% of our outstanding common stock. Voting and Proxies (page 16) · Any AML registered stockholder (meaning a stockholder that holds stock in his, her or its own name) entitled to vote may submit a proxy by returning the enclosed proxy card by mail, or may vote in person by appearing at the special meeting.If your shares are held in “street name” by your broker, you should instruct your broker on how to vote your shares using the instructions provided by your broker. 3 Revocability of Proxy (page 16) · Any AML registered stockholder who executes and returns a proxy card may revoke the proxy at any time before it is voted in any of three ways: o by delivering a written revocation, dated after the date of the proxy that is being revoked, to the Secretary of AML at 1000 Avenida Acaso, Camarillo, California 93012; o by delivering a later dated proxy relating to the same shares to the Secretary of AML; or o by attending the special meeting and voting in person by ballot. If you have instructed your broker on how to vote your shares, you must follow the directions provided by your broker. When the Merger Will be Completed · We are working to complete the Merger as soon as possible.In the event of the approval of the Merger Agreement by our stockholders, and the satisfaction or waiver of the other closing conditions provided for in the Merger Agreement, we anticipate completing the Merger shortly following the special meeting and, in any case, no later than the end date (the “End Date”) which is September 30, 2011 or the parties agree to extend the time for closing the Merger and the other transactions contemplated by the Merger Agreement. Effects of the Merger (page 38) · If the Merger Agreement is adopted and approved by our stockholders, and the other conditions to closing are satisfied, Merger Sub will be merged with and into AML, with AML being the surviving corporation.Upon completion of the Merger, each share of AML common stock (other than dissenting shares, and shares of AML common stock held by AML, any subsidiary of AML, Microsemi, Merger Sub and any other subsidiary of Microsemi) will be converted into the right to receive the Merger Consideration. Following completion of the Merger, our common stock will no longer be traded publicly on the Over the Counter Bulletin Board and will be deregistered under the Securities Exchange Act of 1934, as amended (the “Securities Exchange Act”).Upon completion of the Merger, AML will be a wholly owned subsidiary of Microsemi, and our current stockholders will cease to have any ownership interest in AML and will not have any ownership rights in Microsemi.Therefore, you will not participate in any future earnings or growth of AML and will not benefit from any appreciation in value of AML.Dissenting shares are AML common stock held by a holder who has made a proper demand for appraisal of such shares of AML common stock in accordance with applicable law and who has otherwise complied with all applicable provisions of applicable law. Board Recommendation (page 44) · After careful consideration, the Board of Directors (the “Board”) has determined, by unanimous vote, that the proposed merger of Merger Sub, a wholly owned subsidiary of Microsemi, with and into AML, wherein each outstanding share of our common stock, except dissenting shares which will only have the rights afforded to them by statute and no right to the AML common stock, will be converted into the right to receive the Merger Consideration, is in the best interest of AML and its stockholders.The Board unanimously recommends that you vote “FOR” the approval of the Merger Agreement and “FOR” the proposal to adjourn the special meeting.You should consider the other interests of our directors and executive officers that are described in this proxy statement under the section entitled “The Merger-Interests of the Company’s Directors and Executive Officers in the Merger” beginning on page 33. Permission to Adjourn the Special Meeting (page 18) · In order to consummate the Merger and the other transactions contemplated by the Merger Agreement, the proposal to adopt and approve the Merger Agreement must first be approved by our stockholders.If there are insufficient votes at the time of the special meeting to approve such proposal, the Board believes it is appropriate and in the best interests of AML and its stockholders to adjourn the meeting and solicit additional proxies. 4 Opinion of C. K. Cooper (page 23 and Appendix C) · C. K. Cooper & Company (“C. K. Cooper”) delivered its opinion to the Board to the effect that, as of April 11, 2011, and based upon and subject to the assumptions, limitations, and qualifications contained in its written opinion, the Merger Consideration to be received by our stockholders pursuant to the Merger Agreement is fair, from a financial point of view, to our stockholders. · The full text of the written opinion of C. K. Cooper, which sets forth the assumptions made, procedures followed, matters considered, and qualifications and limitations on the review undertaken by C. K. Cooper in rendering its opinion, is attached as Appendix C to this proxy statement.Holders of AML common stock are urged to, and should, read the opinion carefully and in its entirety.C. K. Cooper provided its opinion for the information and assistance of the Board in connection with its consideration of the Merger.The C. K. Cooper opinion addresses only the fairness, from a financial point of view, of the Merger Consideration to be received by the holders of AML common stock.The C. K. Cooper opinion does not address AML’s underlying business decision to enter into the Merger Agreement or any other aspect of the proposed Merger and does not constitute a recommendation as to how any holder of AML common stock should vote or act with respect to the Merger or any other matter. Treatment of Stock Options (page 38) We have agreed that, as soon as practicable following the date of the Merger Agreement and prior to the effective time of the Merger, the Board (or, if appropriate, any committee thereof) shall provide notice to each holder of a AML stock option describing the treatment of AML stock options, adopt such resolutions, obtain the written consent of each option holderand take such other actions as may be required to effect the following transactions: · Under the applicable stock option plan, all unvested options that are not assumed in connection with the Merger shall be automatically accelerated and vested. · All vested options with an exercise price per share that is less than the Merger Consideration, outstanding immediately prior to the closing of the Merger, are convertedinto the right to receive, without interest, a cash amount equal to the product of (A) the excess of (x) the Merger Consideration, over (y) the exercise price per share of such option, multiplied by (B) the total number of shares of AML common stock subject to such option; the foregoing amount shall be reduced by any applicable withholding taxes. · All vested options with an exercise price per share that is equal to or greater than the Merger Consideration shall be terminated without any consideration therefor. · On the effective date of the Merger, no holder of any option to purchase AML common stock or any participant in any benefit plan of the Company shall have any right to acquire any capital stock of the Company or the Merger Sub or any other equity interest therein. Interests of the Company’s Directors and Executive Officers in the Merger (page 33) · Our directors and executive officers may have interests in the Merger that are different from, or in addition to, yours, including the following: o Certain of our directors and executive officers will have their vested stock options canceled and cashed out in connection with the Merger, meaning that they will receive cash payments, without interest and less any applicable withholding tax, equal to the product of (x) the number of shares of our common stock subject to a stock option, and (y) the excess, if any, of the Merger Consideration over the exercise price per share of such stock option. As of April 15, 2011, our directors and executive officers held, in the aggregate, vested in-the-money stock options to acquire 1,422,499 shares of our common stock. o Certain of our executive officers have entered into employment agreements with us that will become effective upon the Merger. 5 o Our executive officers and directors will benefit from the provisions with regard to indemnification and D&O insurance contained in the Merger Agreement with respect to their acts or omissions as executive officers and directors. · Our directors were aware of these interests and considered them, among other matters, in making their unanimous recommendation with respect to the Merger Agreement and the Merger. Voting Agreements (page 50 and Appendix B) · Jacob Inbar, AML’s President, CEO and Chairman of the Board, Edwin McAvoy, AML’s Vice President Marketing and a director on AML’s Board and Dr. Tiberiu Mazilu, Vice President of Engineering and a director on AML’s Board have each entered into a voting agreement with Microsemi, a form of which is attached to this proxy statement as Appendix B.As of the date of this proxy statement, our named executive officers and directors who are parties to such voting agreements beneficially own and have the power to vote, in the aggregate, 2,581,322 shares of AML common stock, representing approximately 23.8% of our issued and outstanding common stock. Pursuant to these voting agreements, these officers and directors agreed not to transfer their shares of our common stock pending the effective date of the Merger, except under certain circumstances, and agreed to vote the shares of common stock for which they have voting power, in favor of the Merger Agreement and the Merger and against any proposal in opposition to the Merger. Material United States Federal Income Tax Consequences (page 35) · If you are a U.S. holder of our common stock, the Merger will be a taxable transaction to you.For United States federal income tax purposes, you will recognize a gain or loss measured by the difference, if any, between the cash you receive in the Merger and your adjusted tax basis in your shares of our common stock.If you are a non-U.S. holder of our common stock, the Merger generally will not be a taxable transaction to you under United States federal income tax laws unless you have certain connections to the United States.You should consult your own tax advisor for a full understanding of the specific tax consequences of the Merger to you in light of your particular circumstances. Regulatory Approvals (page 37) · We are unaware of any material federal, state or foreign regulatory requirements or approvals required for the execution of the Merger Agreement or completion of the Merger. Procedure for Receiving Merger Consideration · As soon as practicable after the effective date of the Merger, a paying agent will mail a letter of transmittal and instructions to each registered AML stockholder.The letter of transmittal and instructions will tell such stockholders of how to surrender their stock certificates or book-entry shares in exchange for the Merger Consideration.Such stockholders should not return their stock certificates with the enclosed proxy card, and should not forward their stock certificates to the paying agent without first receiving a letter of transmittal.If your shares are held in “street name” by your broker, you will not receive a letter of transmittal, but will receive instructions from your broker as to how to receive the Merger Consideration in exchange for your shares of stock through your broker, unless you have properly demanded and perfected your appraisal or dissenters’ rights. No Solicitation of Transactions (page 43) · The Merger Agreement restricts our ability to solicit or engage in discussions or negotiations with third parties regarding specified transactions (including mergers, asset sales, etc.) involving the Company.Notwithstanding these restrictions, under certain limited circumstances required for the Board to comply with its fiduciary duties, the Board may respond to a written favorable third party proposal, change its recommendation of the Merger,and enter into an agreement with respect to a favorable third party proposal.If our Board changes its recommendation of the Merger Agreement and the Merger, Microsemi has the right to terminate the Merger Agreement and we would have to pay a $1,100,000 termination fee. 6 Conditions to the Merger (page 46) · The consummation of the Merger and the completion of the other transactions contemplated by the Merger Agreement depends on a number of conditions being satisfied or waived, including approval by our stockholders of the Merger Agreement and the Merger, no restraining order, injunction or other order by any court that prohibits consummation of the Merger has been entered and continues to be in effect, and the satisfaction (or waiver) of certain obligations of each of the parties to the Merger Agreement. · We expect to consummate the Merger and the other transactions contemplated by the Merger Agreementshortly following the special meeting and in any case, no later than the End Date, but only if the conditions to closing are satisfied or waived. We may adjourn the special meeting, if necessary or appropriate, to solicit additional proxies in the event there are not sufficient votes at the time of the special meeting to approve the proposals, or we may recirculate a new proxy statement and resolicit the vote if material conditions to the consummation of the Merger and the other transactions contemplated by the Merger Agreement are waived. · Our stockholders must adopt and approve the Merger Agreement to consummate the Merger. Termination of the Merger Agreement (page 47) The Merger Agreement provides that we or Microsemi may terminate the Merger Agreement before the closing of the Merger and the other transactions contemplated thereby in a number of circumstances. Either we or Microsemi may terminate the Merger Agreement if: · the parties mutually agree to terminate; · with certain exception, the closing has not occurred by the End Date, except a party may not terminate the Merger Agreement if the party failed to perform its obligations under the Merger Agreement; · if consummation of the Merger would violate any final, non-appealable injunction of a governmental entity; or · we fail to receive stockholder approval of the proposals described in this proxy statement at the special meeting described in this proxy statement. In addition, we may terminate the Merger Agreement if: · if any of Microsemi’s representations and warranties were inaccurate as of the date of the Merger Agreement or had become inaccurate since such time or Microsemi breaches or fails to perform its covenants or obligations under the Merger Agreement, which inaccuracy, breach or failure to perform (1) would result in a failure of a condition of the Company’s obligation to consummate the Merger and (2) with respect to any inaccuracy or breach that is capable of being cured by the End Date, has not been cured within 30 days of Microsemi’s receipt of notice from the Company of the inaccuracy, breach or failure. Finally, Microsemi may terminate the Merger Agreement if: · if any of the Company’s representations and warranties were inaccurate as of the date of the Merger Agreement or had become inaccurate since such time or the Company breaches or fails to perform its covenants or obligations under the Merger Agreement, which inaccuracy, breach or failure to perform (1) would result in a failure of a condition of Microsemi’s obligation to consummate the Merger and (2) with respect to any inaccuracy or breach that is capable of being cured by the End Date, has not been cured within 15 days of the Company’s receipt of notice from Microsemi of the inaccuracy or breach. · if, since the date of the Merger Agreement, there has been a Material Adverse Effect that is continuing; or 7 · if the Board or any committee thereof has made a Recommendation Change (as defined in the section of this proxy statement entitled “The Merger Agreement-Recommendation of the Board”); orthe Board has withdrawn or failed to reaffirm the Company Board Recommendation (as defined in the section of this proxy statement entitled “The Merger Agreement-Recommendation of the Board”) or the Company, its subsidiaries or any of its representatives has taken other actions inconsistent with the provisions governing the Company Board Recommendation in the Merger Agreement; a tender or exchange offer relating to shares of Company common stock has commenced and the Company has not sent to its security holders, within ten business days after the commencement of such tender or exchange offer, a statement disclosing that the Company recommends rejection of such tender or exchange offer and reaffirming the Company Board Recommendation; or an Acquisition Proposal (as defined under the Section entitled "The Merger Agreement - No Solicitation of Transactions") has been publicly announced, and the Company has failed to issue a press release that reaffirms the Company Board Recommendation, within five business days after such Acquisition Proposal is publically announced; or the Company, its subsidiaries or any of its representatives has breached or taken any action inconsistent with any of the non-solicitation provisions in the Merger Agreement; or the Company releases any person from, or amends or waives any provision of any “standstill” agreement or provision (each of the foregoing items, a “Triggering Event”); If the Merger Agreement is terminated, the Merger will not occur. Termination Fees and Expenses (page 48) If, the Merger Agreement is terminated for any of the following reasons, then the Company is required to pay Microsemi a termination fee equal to $1,100,000: · (1) the Merger Agreement is terminated by either party because the Merger was not consummated by the End Date or because the Company stockholder meeting to vote on the Merger Agreement has concluded and the Company stockholder approval was not obtained, (2) at or prior to the time of the termination of Merger Agreement an Acquisition Proposal was disclosed, announced, commenced, submitted or made, and (3) on or prior to 12 months after the date of the termination of the Merger Agreement, the Company enters into a definitive agreement to consummate, or consummates, the transactions contemplated by any Acquisition Proposal, regardless of whether such Acquisition Proposal was made before or after termination of the Merger Agreement (provided that all references to “15%” in the definition in this proxy statement of “Acquisition Proposal” shall be deemed to refer instead to “50%.”); or · the Merger Agreement is terminated (1) by Microsemi because, prior to Company stockholder approval of the Merger, a Triggering Event has occurred or (2) by either party for any other reasons after the occurrence of a Triggering Event. If, the Merger Agreement is terminated for any of the following reasons, then Microsemi is required to pay the Company a termination fee equal to $1,000,000: · The Merger Agreement is terminated by the Company if any of Microsemi’s representations and warranties were inaccurate as of the date of the Merger Agreement or had become inaccurate since such time or Microsemi breaches or fails to perform its covenants or obligations under the Merger Agreement, which inaccuracy, breach or failure to perform would result in a failure of a condition of the Company’s obligation to consummate the Merger and with respect to any inaccuracy or breach that is capable of being cured by the End Date, has not been cured within 30 days of Microsemi’s receipt of notice from the Company of the inaccuracy, breach or failure; or · the Merger Agreement is terminated by Microsemi because the Merger was not consummated by the End Date. If, the Merger Agreement is terminated for any of the following reasons, then the Company will repay Microsemi’s loan of $800,000 advanced to AMLwhich was usedto pay the break-up fee owed to Anaren, Inc., a New York corporation (“Anaren”): 8 · the Merger Agreement is terminated by Microsemi because the Company’s representations and warranties were inaccurate as of the date of the Merger Agreement or had become inaccurate since such time or the Company breached or failed to perform its covenants or obligations under the Merger Agreement, which inaccuracy, breach or failure to perform (1) resulted in a failure of a condition of Microsemi’s obligation to consummate the Merger and (2) had not been cured before the End Date and within 15 days of the Company’s receipt of notice from Microsemi of the inaccuracy or breach; or · the Merger Agreement is terminated by Microsemi or the Company because the Company stockholder meeting to vote on the Merger Agreement has concluded and the Company stockholder approval was not obtained and any of Messrs. Inbar, Mazilu or McAvoy voted any of his shares against the Merger. If, the Merger Agreement is terminated for any of the following reasons, then the Company will pay Microsemi’s expenses of up to $200,000: · the Merger Agreement is terminated by Microsemi because the Company’s representations and warranties were inaccurate as of the date of the Merger Agreement or had become inaccurate since such time or the Company breached or failed to perform its covenants or obligations under the Merger Agreement, which inaccuracy, breach or failure to perform (1) resulted in a failure of a condition of Microsemi’s obligation to consummate the Merger and (2) had not been cured before the End Date and within 15 days of the Company’s receipt of notice from Microsemi of the inaccuracy or breach or if, since the date of the Merger Agreement, there has been a Material Adverse Effect that is continuing; or · the Merger Agreement is terminated by the Company because the Merger was not consummated by the End Date, except in the case where all conditions to the closing have been satisfied or waived by the End Date other than with respect to the absence of any governmental order prohibiting the consummation of the Merger, or the receipt of all material regulatory and governmental approvals in connection with the Merger. Market Price of AML’s Stock (page 51) · Our common stock is traded on the Over the Counter Bulletin Board under the symbol “AMLJ.OB.” On April 5, 2011, which was the last trading day before we announced the receipt of a superior offer from Microsemi and Microsemi’s proposed Merger transaction, the Company’s common stock closed at $2.11 per share, compared to which the Merger Consideration represents an approximate premium of 18.5%. On April 18, 2011, the last trading day before the date of this proxy statement, the Company’s common stock closed at $2.46 per share. Appraisal and Dissenters’ Rights (page 52 and Appendix D) · If you do not wish to accept the Merger Consideration for your shares of our common stock provided for in the Merger Agreement, you have the right, by following the procedure prescribed by Section 262 of the Delaware General Corporation Law (“DGCL”), to exercise appraisal rights and receive cash for your shares of Company common stock.Additionally, although the Company is a Delaware corporation and is therefore subject to the DGCL, Section 2115 of the California General Corporation Law (“CGCL”) provides that the Company is subject to California law with respect to dissenters’ rights to the exclusion of Delaware appraisal rights under the DGCL. Accordingly, pursuant to Chapter 13 of the CGCL, stockholders of the Company who vote against the adoption of the Merger Agreement and who comply with the requirements of Chapter 13 of the CGCL have a right to demand payment for, and appraisal of the “fair market value” of, their shares. · Failure to follow precisely all of the various technical statutory procedures required by section 262 of the DGCL or Chapter 13 of the CGCL may result in the loss of your appraisal or dissenters’ rights as a stockholder.Merely voting against the approval of the Merger Agreement will not preserve your appraisal or dissenters’ rights.The ultimate amount you receive as a dissenting stockholder may be more, the same or less than the amount you would have received under the Merger Agreement.A copy of section 262 of the DGCL and Sections 1300-1304 of the CGCL are attached to this proxy statement as Appendix D. · In view of the complexity of these provisions of Delaware and California law and because it cannot be known with certainty whether a court would apply Delaware and California law to determine the rights available to dissenting stockholders in the merger, any stockholder who is considering exercising appraisal or dissenters’ rights should consult his or her legal advisor. 9 Questions and Answers About the Special Meeting The following questions and answers address briefly some of the questions you may have regarding the special meeting and the Merger.These questions and answers may not address all of your questions that may be important to you as a stockholder of AML.Please refer to more detailed information contained elsewhere in this proxy statement, the appendices to this proxy statement and the documents referenced in this proxy statement. Q.Why am I receiving this proxy statement? A:On April 11, 2011, we entered into the Merger Agreement with Microsemi and Merger Sub providing for the Merger.You are receiving this proxy statement in connection with the solicitation of proxies by the Board in favor of the approval of the Merger Agreement. Q.What am I being asked to vote on? A.You are being asked to vote on two proposals: 1. To adopt and approve the Merger Agreement and the Merger. 2. To approve a proposal for one or more adjournments of the special meeting, if necessary or appropriate, for among other reasons, the solicitation of additional proxies in the event that there are not sufficient votes at the time of the special meeting to adopt and approve the Merger Agreement. Q. What will I be entitled to receive as a result of the Merger? A.Upon completion of the Merger, if you are a stockholder at the effective date of the Merger, for each share of our common stock that you own, you will be entitled to receive an amount in cash equal to $2.50, without interest and less applicable withholding tax.You will not own shares in AML, and will not receive any shares of Microsemi or the Merger Sub as a result of the Merger.If you properly demand and perfect your appraisal or dissenters’ rights, you may receive more, the same or less than the value you would be entitled to receive under the terms of the Merger Agreement. Q.When and where is the special meeting? A.The special meeting will take place at the Company’s headquarters at 1000 Avenida Acaso, Camarillo, California on , , 2011 at local time. Q.Who is eligible to vote? A.All stockholders of record on the close of business on April , 2011, the record date, will be eligible to vote. Q.How do I vote my shares of AML common stock? A.Before you vote, you should carefully read and consider the information contained in or incorporated by reference in this proxy statement, including the appendices.You should also determine whether you hold your shares of AML common stock directly in your name as a registered stockholder or through a broker or other nominee because this will determine the procedure that you must follow in order to vote.If you are a registered holder of Company common stock (that is, if you hold your Company common stock in certificate form), you may vote in any of the following ways: · by mail: complete, sign and date the enclosed proxy card and return it in the enclosed postage paid return envelope as soon as possible; or · in person at the special meeting: complete and sign the enclosed proxy card and bring it to the special meeting. 10 If you are a non-registered holder of shares of Company common stock (which, for purposes of this proxy statement, means that your shares are held in “street name”), you should instruct your broker or other nominee to vote your shares by following the instructions to be provided to you by your broker or other nominee.You may vote in person at the special meeting if you obtain written authorization in your name from your broker or other nominee and bring evidence of your stock ownership from your broker or other nominee. If you hold your shares of our common stock directly in your name and properly transmit your proxy, but do not indicate how you want to vote, your proxy will be voted “FOR” the adoption and approval of the Merger Agreement and the Merger and “FOR” the proposal to approve one or more adjournment of the special meeting, if necessary or appropriate, for among other reasons to solicit additional proxies if there are insufficient votes at the special meeting to adopt and approve the Merger Agreement. If you hold our common stock through a broker, a broker is precluded from exercising their voting discretion under applicable rules with respect to the approval of non-routine matters such as the proposals described in this proxy statement, and, thus, absent specific instructions from you of those shares, your broker is not empowered to vote the shares with respect to the approval of these proposals.Absent specific instructions from you to your broker of those shares to adopt and approve the Merger Agreement will have same effect as voting against the Merger Agreement and the Merger. Q.What stockholder approvals are needed? A.The affirmative vote of the holders of a majority of our outstanding shares of common stock is required to adopt and approve the Merger Agreement, and a majority of the shares present and entitled to vote at the special meeting is required to approve the proposal to allow our directors to adjourn the special meeting, if necessary or appropriate, to solicit additional proxies. Q.Am I entitled to appraisal rights instead of receiving the per share Merger Consideration for my shares of Company common stock? A.Yes.Holders of our common stock who do not vote in favor of approving the Merger Agreement and the Merger will be entitled to an appraisal of the fair value of their Company common stock under Delaware law or to dissenters’ rights under California law if the Merger is completed, but only if they perfect their appraisal or dissenters’ rights by complying with the required procedures under Delaware law or California law.Please see the section entitled “The Special Meeting-Appraisal and Dissenters’ Rights” beginning on page 16.For the full text of Section 262 of the DGCL and Sections 1300-1304 of the CGCL, please see Appendix D. The amount to which you may be entitled through the exercise of appraisal or dissenters’ rights could be more, the same or less than the value you would be entitled to receive under the terms of the Merger Agreement. Q.What is the recommendation of the Board as to the proposals described in this proxy statement? A.The Board has considered all of the facts and circumstances important to recommending whether to vote in favor of or against the two proposals, including whether the approvals of the two proposals were in the best interests of the Company and its stockholders.After careful consideration, and after extensive discussion, the Board unanimously recommends that AML’s stockholders vote “FOR” the proposals set forth in this proxy statement.You should read the sections entitled “The Merger-Reasons for the Merger; Recommendation of the Board of Directors; and Opinion of AML’s Financial Advisor” beginning on page 21 for a discussion of the factors that the Board considered in deciding to recommend the approval of the Merger Agreement.In addition, in considering the recommendations of the Board with respect to the Merger Agreement, you should be aware that some of the Company’s directors and executive officers may have interests that are different from, or in addition to, the interests of our stockholders generally.See the sections entitled “The Merger-Interests of the Company’s Directors and Executive Officers in the Merger” beginning on page 33. Q.Did the Board receive a fairness opinion? A.The Board received an opinion from C. K. Cooper, that, as of April 11, 2011, the Merger Consideration to be received by our stockholders pursuant to the Merger Agreement is fair, from a financial point of view, to the stockholders of AML.Please read “The Merger – Opinion of C. K. Cooper” for information about the opinion of C. K. Cooper and Appendix C for the complete opinion. Q.What do I need to do now? A.After carefully reading and considering the information contained in this proxy statement, please respond by completing, signing and dating your proxy card and returning it in the enclosed postage-paid envelope.You should return your proxy as soon as possible, but in any event so that it is received no later than local time on , so that your shares may be represented at the special meeting. In order to ensure that your shares are voted, please submit your proxy as instructed even if you currently plan to attend the special meeting in person. 11 Q.What if I do not vote? A.If you fail to respond, your shares will not count toward a quorum necessary to conduct the vote at the special meeting, and will not be counted as either a vote for or against any of the two proposals.However, since we need a majority of our outstanding shares of common stock to adopt and approve the Merger Agreement and the Merger, a failure to vote has the same effect as voting against the Merger Agreement and the Merger. If you hold our common stock directly under your own name and properly transmit your proxy, but do not indicate how you want to vote, your proxy will be counted as a vote in favor of each of the two proposals. If you hold our common stock through a broker and do not instruct your broker on how to vote, your broker does not have discretion to vote in favor of each of the two proposals and your failure to instruct your broker to vote in favor of the two proposals will have same effect as voting against the two proposals. Q.If my shares are held in “street name” by my broker, will my broker vote my shares for me? A.Yes, but only if you provide instructions to your broker on how to vote.You should follow the instructions provided by your broker regarding how to instruct your broker to vote your shares.If you do not follow those instructions, your shares will not be voted, which will have the same effect as voting against the Merger Agreement and the Merger.If you hold your shares in “street name” and wish to vote in person by appearing at the special meeting, you must request a legal proxy from your broker. Q.Can I change my vote after I have delivered my proxy? A.Yes.You can change your vote at any time before your proxy is voted at the special meeting.You can do this by revoking your proxy or submitting a new proxy.If you choose either of these two methods and you are a stockholder of record, you must submit your notice of revocation or your new proxy to the Secretary of AML at 1000 Avenida Acaso, Camarillo, California 93012, before the special meeting.If your shares are held in “street name” in an account at a brokerage firm or bank, you should contact your brokerage firm or bank to change your vote. If you are a stockholder of record, you can also attend the special meeting and vote in person, which will automatically revoke any previously submitted proxy. Q.What is a quorum? A.A quorum of the holders of the outstanding shares of our common stock must be present for the special meeting to be held. A quorum is present if the holders of a majority of the outstanding shares of our common stock entitled to vote are present at the special meeting, either in person or represented by proxy.Abstentions and broker non-votes are counted as present for the purpose of determining whether a quorum is present.A broker non-vote occurs on an item when a broker is not permitted to vote on that item without instructions from the beneficial owner of the shares and no instructions are given. Q.How are votes counted? A.For the proposal relating to the adoption and approval of the Merger Agreement and the Merger, you may vote FOR, AGAINST or ABSTAIN. Abstentions and broker non-votes will count for purposes of determining whether a quorum is present, but, because stockholders holding at least a majority of our common stock outstanding on the record date must vote FOR the adoption and approval of the Merger Agreement and the Merger to be approved, an abstention or broker non-vote has the same effect as if you vote AGAINST the proposal to adopt and approve the Merger Agreement and the Merger. For the proposal to adjourn the meeting, if necessary or appropriate, to solicit additional proxies, you may vote FOR, AGAINST or ABSTAIN. Because only the affirmative vote of the majority of the shares of our common stock present and entitled to vote at the special meeting is required to approve the proposal to adjourn the meeting, if necessary or appropriate, abstentions and broker non-votes will have no effect on such proposal. Q.Who will bear the cost of this solicitation? A.We will pay the cost of this solicitation, which will be primarily by mail.Proxies also may be solicited in person, or by telephone, facsimile or similar means, by our directors, officers or employees without additional compensation.We will, on request, reimburse stockholders who are brokers, banks or other nominees for their reasonable expenses in sending out proxy materials to the beneficial owners of the shares they hold of records. 12 Q.Should I send in my stock certificate now? A.No.Shortly after the Merger is completed, each registered AML stockholder as of the effective date of the Merger (that is, stockholders who hold stock in their own names) will receive a letter of transmittal with instructions informing them how to send in their stock certificates to the paying agent in order to receive the Merger Consideration.Such stockholders should use the letter of transmittal to exchange stock certificates for the Merger Consideration to which they are entitled as a result of the Merger. DO NOT SEND ANY STOCK CERTIFICATES WITH YOUR PROXY.If you hold your shares in “street name,” you will receive instructions from your broker informing you how to receive the Merger Consideration. Q.What should I do if I receive more than one set of voting materials for the special meeting? A.You may receive more than one set of voting materials for the special meeting, including multiple copies of this proxy statement and multiple proxy cards and voting instruction cards.For example, if you hold your shares in more than one brokerage account, you will receive a separate voting instruction card for each brokerage account in which you hold shares.If you are a holder of record and your shares are registered in more than one name, you will receive more than one proxy card.Please complete, sign, date and return each proxy card and voting instruction card that you receive. Q.When is the Merger expected to be completed? A:We are working to complete the Merger as quickly as possible.In the event of the approval of the Merger Agreement by our stockholders, and the satisfaction or waiver of the other closing conditions provided for in the Merger Agreement, we anticipate completing the Merger shortly following the special meeting and, in any case, no later than the End Date which is September 30, 2011, unless the parties agree to extend the time for closing the Merger and the other transactions contemplated by the Merger Agreement. Q.What happened to the proposed merger with Anaren? A.The Agreement and Plan of Merger (the “Anaren Merger Agreement”) by and among the Company, Anaren and a wholly-owned subsidiary of Anaren dated February 13, 2011, was terminated.All ancillary agreements to the Anaren merger, including the related voting agreements and employment agreements were also terminated.Three business days after the Company received the written Microsemi offer on April 5, 2011, Anaren indicated that they did not wish to match or exceed Microsemi’s offer.Instead, Anaren wished to terminate the Anaren Merger Agreement.Anaren and AML terminated such agreement onApril 15, 2011. Q.Who can help answer my questions? A.If you have any questions about the transactions contemplated by the Merger Agreement or any of the proposals, or how to submit your proxy, or if you need additional copies of the proxy statement or the enclosed proxy card or voting instructions, you should contact: AML Communications, Inc. Attn: Corporate Secretary 1000 Avenida Acaso Camarillo, California 93012 Tel: (805) 388-1345 13 Cautionary Statement Concerning Forward Looking Information This proxy statement contains or incorporates by reference a number of “forward-looking statements” within the “safe harbor” provisions of Section 27A of the Securities Act of 1933, as amended, and Section 21E of the Securities Exchange Act, with respect to our financial condition, results of operations and business, and the expected impact of the Merger on our financial performance. Forward-looking statements often, although not always, include words or phrases like “will likely result,” “expect,” “will continue,” “anticipate,” “estimate,” “intend,” “plan,” “project,” “outlook,” or similar expressions. These forward-looking statements are subject to various risks and uncertainties that could cause actual results to differ materially from those statements and are not guarantees of future performance. Many of the important factors that will determine these results and values are beyond our ability to control or predict. Our stockholders are cautioned not to put undue reliance on any forward-looking statements. Except as otherwise required by law, we do not assume any obligation to update any forward-looking statements. 14 The Parties to the Merger AML Communications, Inc. 1000 Avenida Acaso Camarillo, California 93012 (805) 388-1345 We are a Delaware corporation and design, manufacture, and market microelectronic assemblies for the defense industry.Our extensive range of microwave products can be found in leading defense projects.Additional information about us is included in documents incorporated by reference in this proxy statement.See “Where You Can Find More Information” on page 61. Microsemi Corporation 2381 Morse Avenue Irvine, California 92614 Microsemi is a Delaware corporation that offers a portfolio of semiconductor technology, including analog and RF devices, mixed signal integrated circuits, FPGAs and customizable SoCs, and complete subsystems. It serves leading system manufacturers around the world in the defense, security, aerospace, enterprise, commercial, and industrial markets. Atom Acquisition Corp. 2381 Morse Avenue Irvine, California 92614 Merger Sub is a Delaware corporation and a wholly-owned subsidiary of Microsemi, was organized solely for the purpose of entering into the Merger Agreement and consummating the Merger and the other transactions contemplated by the Merger Agreement.It has not conducted any activities to date other than activities incidental to its formation and in connection with the Merger and the other transactions contemplated by the Merger Agreement.Under the terms of the Merger Agreement, Merger Sub will merge with and into us. AML will survive the Merger and become a wholly owned subsidiary of Microsemi and Merger Sub will cease to exist. The Special Meeting Date, Time, Place and Purpose of the Special Meeting This proxy statement is being furnished to our stockholders in connection with the solicitation of proxies by the Board for use at a special meeting of stockholders to be held at the Company’s headquarters at 1000 Avenida Acaso, Camarillo, California on , at local time.The purpose of the special meeting is for you to consider and vote upon the following proposals: 1. To consider and vote on a proposal to adopt and approve the Merger Agreement and the Merger. 2. To consider and vote on a proposal to approve one or more adjournments of the special meeting, if necessary or appropriate, for among other reasons, to solicit additional proxies in the event that there are not sufficient votes at the time of the special meeting to adopt and approve the Merger Agreement and the Merger. A copy of the Merger Agreement is attached as Appendix A to this proxy statement. This proxy statement and the enclosed form of proxy are first being mailed to our stockholders on or about , 2011. 15 Recommendation of the Board of Directors As discussed elsewhere in this proxy statement, AML’s stockholders are considering and voting on a proposal to adopt and approve the Merger Agreement and the Merger.For the reasons described in this proxy statement, the Board has unanimously approved the Merger Agreement, the Merger and the various transactions contemplated in the Merger Agreement and unanimously recommends that you vote “FOR” the adoption and approval of the Merger Agreement and the Merger, and “FOR” the proposal to allow one or more adjournments of the special meeting, if necessary or appropriate, for among other reasons, the solicitation of additional proxies. Record Date and Quorum The holders of record of our common stock as of the close of business on the record date, which is April , 2011, are entitled to receive notice of, and to vote at, the special meeting.On the record date, there were shares of our common stock outstanding. The holders of a majority of our shares of common stock that were outstanding on the record date, represented in person or by proxy, will constitute a quorum for purposes of the special meeting.A quorum is necessary to hold the special meeting.Any shares of our common stock held in treasury by us are not considered to be outstanding for purposes of determining a quorum.In accordance with Delaware law, abstentions and properly executed broker non-votes will be counted as shares present and entitled to vote for the purposes of determining a quorum.“Broker non-votes” result when the beneficial owners of shares of common stock do not provide specific voting instructions to their brokers.Under applicable rules, brokers are precluded from exercising their voting discretion with respect to the approval of non-routine matters such as the proposals described in this proxy statement, and, thus, absent specific instructions from the beneficial owner of those shares, brokers are not empowered to vote the shares with respect to the approval of these proposals.All votes will be tabulated by the inspectors of election appointed for the special meeting, who will separately tabulate affirmative and negative votes, abstentions and broker non-votes. Required Vote Each share of our common stock that was outstanding on the record date entitles the holder to one vote at the special meeting. Completion of the Merger and the other transactions contemplated by the Merger Agreement requires the affirmative vote of the holders of a majority of ouroutstanding shares of common stock.The proposal to permit the Board to adjourn the special meeting requires the affirmative vote of the holders of a majority of our outstanding shares of common stock voting in person or by proxy at the special meeting. Record holders may vote their shares of our common stock: · by completing and returning the enclosed proxy card by mail, or · by appearing and voting in person by ballot at the special meeting. Regardless of whether you plan to attend the special meeting, you should vote your shares by proxy as described above as promptly as possible. If you hold your shares through a bank, brokerage firm or nominee, you must vote in accordance with the instructions on the voting instruction card that your bank, brokerage firm or nominee provides to you.You should instruct your bank, brokerage firm or nominee as to how to vote your shares, following the directions contained in such voting instruction card. As disclosed above, Jacob Inbar, AML’s President, CEO and Chairman of the Board, Edwin McAvoy, AML’s Vice President of Marketing and a director on AML’s Board and Dr. Tiberiu Mazilu, Vice President of Engineering and a director on AML’s Board each are parties to a voting agreement with Microsemi, a form of which is attached to this proxy statement as Appendix B.As of the date of this proxy statement, these executive officers and directors who are parties to the voting agreements provided in Appendix B beneficially own and have the power to vote, in the aggregate, 2,581,322 shares of AML common stock, representing approximately 23.8% of our issued and outstanding common stock.Pursuant to these voting agreements, these officers and directors agreed, among other things, to vote their shares of common stock in favor of the Merger Agreement and the Merger and against any proposal in opposition to the Merger. 16 Appraisal and Dissenters’ Rights Holders of our common stock who do not vote in favor of approving the Merger Agreement and the Merger will be entitled to an appraisal of the fair value of their Company common stock under Delaware law.Holders of our common stock will only be entitled to appraisal rights under Delaware law if they submit awritten demand for appraisalprior to the vote on the approval of the Merger Agreement and the Merger, if they continuously hold their AML common stock from the date they dissent through the effective date of the Merger, and if they comply with DGCL procedures applicable to such appraisal rights.Under California law, however, in conflict with Delaware law, holders of our common stock who vote against approving the Merger Agreement and the Merger will be entitled to dissenters’ rights, to the exclusion of appraisal rights under Delaware law.Holders of our common stock will only be entitled to dissenters’ rights under California law if they demand that the Company purchase their shares in accordance with the CGCL, submit the shares for endorsement in accordance with the CGCL and otherwise comply with Chapter 13 of the CGCL.The amount to which you may be entitled through the exercise of appraisal or dissenters’ rights could be more, the same or less than the value that our stockholders are entitled to receive under the terms of the Merger Agreement.See section entitled “Appraisal and Dissenters’ Rights” beginning on page 52. In view of the complexity and conflict of the provisions of Delaware and California law and because it cannot be known with certainty whether a court would apply Delaware and California law to determine the rights available to dissenting stockholders in the Merger, any stockholder who is considering exercising appraisal or dissenters’ rights, or who wishes to preserve the right to do so, should consult his or her legal advisor. Proxies; Revocation If you hold your shares of our common stock directly in your name and vote your shares of our common stock by signing a proxy, your shares will be voted at the special meeting as you indicate on your proxy card.If no instructions are indicated on your signed proxy card, your shares of our common stock will be voted “FOR” the approval of the Merger Agreement and the Merger and “FOR” the proposal to allow the Board to adjourn the special meeting, if necessary or appropriate, for among other reasons, to solicit additional proxies in the event that there are not sufficient votes at the time of the special meeting to approve the proposals before the special meeting. If you hold our common stock through a broker, a broker is precluded from exercising its voting discretion under applicable rules with respect to the approval of non-routine matters such as the proposals described in this proxy statement, and, thus, absent specific instructions from you of those shares, your broker is not empowered to vote the shares with respect to the approval of these proposals.Absent specific instructions from you to your broker of those shares to (i) approve and adopt the Merger Agreement and the Merger, and to (ii) approve the proposal to allow the Board to adjourn the special meeting, if necessary or appropriate, for among other reasons, to solicit additional proxies in the event that there are not sufficient votes at the time of the special meeting to approve the proposals before the special meeting, will have same effect as voting against these two proposals. You may revoke your proxy at any time before the proxy is voted at the special meeting. A proxy may be revoked prior to the vote at the special meeting in any of three ways: · by delivering a written revocation, dated after the date of the proxy that is being revoked, to the Secretary of AML at 1000 Avenida Acaso, Camarillo, California 93012; · by delivering a later-dated proxy relating to the same shares to the Secretary of AML at 1000 Avenida Acaso, Camarillo, California 93012; or · by attending the special meeting and voting in person by ballot. Attendance at the special meeting will not, in itself, constitute revocation of a previously granted proxy.If you do not hold your shares of our common stock in your own name, you may revoke or change a previously given proxy by following the instructions provided by the bank, brokerage firm, nominee or other party that is the registered owner of the shares. You should vote your proxy even if you plan to attend the AML’s special meeting. Unless you hold your shares in street name, you can always change your vote at the AML’s special meeting. 17 Adjournments Although it is not currently expected, the special meeting may be adjourned for the purpose of soliciting additional proxies.Any adjournment may be made without notice by announcement at the special meeting of the new date, time and place of the special meeting.At the adjourned meeting, the Company may transact any business that might have been transacted at the original special meeting.If the adjournment is to be a date after , 2011, a new record date will need to be fixed for the adjourned meeting and a notice of the adjourned meeting will be given to each registered stockholder entitled to vote at the adjourned special meeting.Any adjournment of the special meeting for the purpose of soliciting additional proxies will allow the Company’s stockholders who have already sent in their proxies to revoke them at any time prior to their use at the special meeting as adjourned. Solicitations of Proxies This solicitation is made by AML, and AML will pay the cost of this proxy solicitation.In addition to soliciting proxies by mail, directors, officers, and employees of the Company may solicit proxies personally and by telephone, facsimile or other electronic means of communication.These persons will not receive additional or special compensation for such solicitation services. AML will, upon request, reimburse brokers, banks and other nominees for their expenses in sending proxy materials to their customers who are beneficial owners and obtaining their voting instructions. In addition, AML may seek the services of an outside proxy solicitor. Other Business AML does not expect that any matters other than the proposals presented in this proxy statement will be brought before the special meeting.Under the DGCL, the business transacted at a special meeting is limited to the purposes stated in the notice of the meeting. If other matters incident to the conduct of the special meeting are properly presented at the special meeting or any adjournment or postponement of the special meeting, the persons named as proxies will vote in accordance with their best judgment with respect to those matters. 18 The Merger The following is a description of the material aspects of the proposed Merger and related transactions.You should read this entire proxy statement and the other documents referred to and incorporated by reference herein for a complete understanding of the Merger and the related transactions. Background of the Merger The Board and our management have considered, from time to time, the Company’s vision, strategic objectives and prospects in order to further the best interests of its stockholders.Our management regularly identifies potential business acquisitions of interest and at times, has engaged in discussions with companies that appear to be appropriate candidates for business combinations.The Board has in the past received updates from time to time from management on the state of the Company’s industry and potential for acquisition activity. For the last few years, despite maintaining our revenues and profitability, the public market for our common stock did not provide meaningful liquidity for our stockholders, particularly our larger stockholders.As a result, our management and the Board considered various possibilities for increasing stockholder value including, among other things, acquiring other companies or repurchasing AML common stock. In April 2010, AML met with an investment bank, C. K. Cooper, to consider ways to develop stockholder value.Effective as of August 1, 2010, we formally retained C. K. Cooper for strategic planning, mergers & acquisitions, project financing, capital markets exposure and financial advisory services.We chose to engage C.K Cooper because of its extensive experience in the microwave industry. From August through December 2010, we engaged in discussions with management from other companies to acquire such companies or divisions within such companies in order to expand our business opportunities.All of these discussions were terminated by either AML or such other company prior to us entering into a Letter of Intent with Anaren. On August 29, 2010, AML received an unsolicited communication from management of a company we refer to as Company A, a company engaged in the design and development of integrated circuits and other products for radio frequency applications.Company A had approached AML twice in February 2009 and May 2009 about acquiring AML with newly-issued shares of Company A stock.On both occasions, the Board rejected the proposals as it believed that Company A’s offer was too low and that the sale would not be in the best interests of the AML stockholders.Through the August 29, 2010 correspondence, Company A initiated a third discussion with AML about a possible merger at a valuation higher than the two previous offers.From September 1, 2010 to September 14, 2010, AML’s and Company A’s management engaged in various communications regarding the terms of a possible merger transaction.These discussions involved the amount of the premium to AML’s then current common stock trading price, the nature of the consideration, and the structure of the transaction. On September 1, 2010, the Board held a meeting to discuss the progress of potential acquisitions and the recent communications with Company A.Also present at the meeting were representatives of AML’s financial advisor, C. K. Cooper.C. K. Cooper suggested that the Board consider authorizing it to perform an informal query among selective industry potential acquirers in order to determine whether a superior suitor may be identified.As a result, the Board authorized C. K. Cooper to conduct this discussion with other potential acquirers that may have an interest in AML. On September 14, 2010, Company A offered AML a merger proposal in which AML stockholders would receive stock of Company A valuing AML stock at $1.45 per share, an approximate 16% premium to the then closing price of AML common stock of $1.251 per share.On September 16, 2010, AML held a Board meeting to consider the proposal of Company A.The Board determined that such proposal was not in the best interest of its stockholders based on an insufficient valuation.This was communicated to Company A on September 16, 2010 by C. K. Cooper. 19 In September and October 2010, based on the Board’s directive, C. K. Cooper contacted potential acquirers regarding possible interest in AML.These included companies in the RF microwave, defense electronics and communications sectors.C. K. Cooper contacted seven companies.After preliminary inquiries, five parties indicated that they had no further interest, for various reasons, including an unattractive geographic location; limited available synergies; conflicting priorities within their businesses that prohibited them from considering such acquisitions; and competing acquisition opportunities of greater scale. One company which we refer to as Company B, initiated a top management visit to AML. However, due to a specific market segment it serviced, Company B’s management did not find sufficient strategic synergies with AML.No further discussions were held. On September 16, 2010, C. K. Cooper contacted representatives of Anaren.Members of Anaren and AML management met numerous times from September through November 2010 which culminated in a Letter of Intent dated December 21, 2010 from Anaren to AML in which Anaren offered to purchase AML for $2.00 per share.Through further negotiation, Anaren agreed to increase this price to $2.15 per share on December 31, 2010.Following due diligence and further negotiations during January and February 2011 between the parties, on February 11, 2011, AML, Anaren, and a wholly-owned subsidiary of Anaren executed the Anaren Merger Agreement pursuant to which the wholly-owned subsidiary of Anaren would be merged into AML and holders of AML common stock would receive $2.15 for each share of AML common stock held by them.Anaren and AML also entered into three employment agreements with key AML employees along with voting agreements with major AML stockholders. On March 21, 2011, AML’s management received an unsolicited letter from management of Microsemi stating that Microsemi would like to pursue a strategic transaction to acquire 100% of the outstanding shares of AML common stock for a proposed purchase price of $2.50 a share. AML’s financial advisor was also contacted by Microsemi’s financial advisors, Stifel Nicolaus Weisel, regarding Microsemi’s intention to deliver a competing offer for the acquisition of AML.AML’s outside counsel, LKP Global Law, LLP (“LKP Global Law”) was contacted by Microsemi’s general counsel. On March 22, 2011, the Board of Directors of AML held a meeting.Representatives of C. K. Cooper and LKP Global Law were also in attendance. During the meeting the Board discussed whether the offer was to be considered a superior offer (as defined in the Anaren Merger Agreement) over what Anaren had submitted.At the end of the meeting the Board decided that this was considered a superior offer.That same day, C. K. Cooper informed Microsemi of the Board’s determination.C. K. Cooper informed Microsemi that AML wished to enter into a non-disclosure agreement prior to disclosing due diligence materials.C. K. Cooper also informed Anaren of the Board’s findings. On March 23, 2011, Microsemi and AML executed a non-disclosure agreement and we granted Microsemiaccess into a virtual data room which contained due diligence materials in connection with Microsemi’s merger proposal. From March 28 through 30, 2011, representatives of Microsemi visited AML’s Camarillo facilityfor due diligence meetingswith the AML management team. The discussion included our current accounting practices, backlog, customers, government programs, tax and legal issues, current stance in the market, and management structure. On April 1, 2011, Microsemi submitted its first draft of the Merger Agreement.From April 1, 2011 through April 5, 2011, representatives of AML and Microsemi discussed and negotiated the terms and conditions of the Merger Agreement. On April 5, 2011, AML received a binding letter from Microsemi in which Microsemi agreed to execute a definitive Merger Agreement that was previously negotiated by AML and Microsemi, subject to customary conditions, within four business days of the date of such letter.That same day, the Board held a meeting attended by representatives of C. K. Cooper and LKP Global Law to discuss the binding Microsemi proposal.After receiving input from the C. K. Cooper and LKP Global Law, the Board determined that it would give notice to Anaren that it may make a “recommendation change” (as defined in the Anaren Merger Agreement) and advise AML stockholders to vote in favor of the merger with Microsemi instead of the merger with Anaren. 20 On April 6, 2011, AML notified Anaren that it had received a superior offer from Microsemi, and that pursuant to the Anaren Merger Agreement, AML was providing Anaren three business days to make a counter-offer.If a sufficient counter-offer was not made by Anaren, AML may recommend to its stockholders to vote in favor of the merger with Microsemi.By April 11, 2011 AML had not received any counter-offer from Anaren. On April 11, 2011 AML called a special Board meeting to discuss various matters.It considered proposed employment agreements with Messrs. Inbar, McAvoy and Mazilu which were similar to employment agreements entered into by Anaren, AML and such employees.It also discussed C. K. Cooper’s analysis as to the fairness of Microsemi’s offer and to vote on whether a merger between the two companies would benefitAML's stockholders. After hearing C. K. Cooper’s rendered verbal opinion, the Board voted on the outstanding items: (i) change its recommendations to stockholders from voting for a merger with Anaren to voting for a merger with Microsemi; (ii) termination of the Anaren Merger Agreement; (iii) approve the proposed definitive agreement regarding the merger between AML and Microsemi; and (iv) approve the new employment agreements.The Board unanimously approved all four items.Following the Board vote, AML and Microsemi executed the Merger Agreement.AML also executed the employment agreements with its three senior executive officers on April 15, 2011. On April 12, 2011, each of Microsemi and AML issued a press release stating that AML had signed a definitive agreement and plan of merger with Microsemi. On April 13, 2011, AML and Anaren entered into a Termination Agreement where the Anaren Merger Agreement, dated February 13, 2011would be terminatedalong with all ancillary agreements. On April 15, 2011, AML borrowed $800,000 from Microsemiwhich was used topay the break-up fee of $600,000 and expense reimbursements of $200,000 owed to Anaren pursuant to the Anaren Merger Agreement.AML directed Microsemi to send the proceeds of such borrowing directly to Anaren on behalf of AML.Pursuant to the terms of the Microsemi Merger Agreement, this loan would be repaid under certain circumstances, including (i) termination of the Merger Agreement for certain reasons; or (ii) the consummation of the Merger.See detailed discussion of these circumstances under which AML shall reply the loan under the section entitled “Agreements Related to the Merger-Effect of Termination.” Reasons for the Merger The Board reviewed and discussed various proposals with our management and its financial and legal advisors in determining that the Merger and the other transactions contemplated by the Merger Agreement are fair to, and in the best interests of, our Company and our stockholders.In reaching its conclusion to approve and adopt the Merger Agreement and the Merger and to seek the approval of the stockholders of the proposals described in this proxy statement, the Board considered a number of factors, including the following positive factors that supported the Board’s decision to approve and adopt the Merger Agreement and the Merger: · the value of the consideration to be received by the Company’s stockholders in the Merger, as well as the fact that stockholders will receive the consideration in cash, which provides certainty of value and immediate liquidity to the stockholders; · the Board’s belief that the Merger is more favorable to the Company’s stockholders than any other alternative reasonably available, including the alternative of remaining a stand-alone, independent company and as the risks and uncertainties associated therewith; · the financial presentation by C. K. Cooper (including the assumptions and methodologies underlying the analyses in connection therewith) and the fairness opinion of C. K. Cooper, dated April 11, 2011, stating that the Merger Consideration to be received in the Merger is fair to the Company’s stockholders (other than Microsemi and its affiliates, if any) from a financial point of view; · the consideration in the Merger Agreement represents a premium of approximately 18.5% over the closing price of $2.11 per share on April 5, 2011, the last trading day prior to the announcement of the Merger proposal on April 6, 2011 and a premium of approximately 16.3% over the price set forth in the Anaren Merger Agreement; 21 · the consideration in the Merger Agreement represents a premium of more than 50-80% over the closing price of AML common stock at any time during the last five years; · the current market conditions, and historical market prices, volatility and trading volume with respect to our common stock, including the fact that the common stock has neither traded above $2.12 per share at any time and never had a 30-day average trading volume above 60,000 shares during the last three years; · historical and current information concerning our business, financial performance and condition, operations, technology, management and competitive position, along with current industry, economic and market conditions, including our prospects if we were to remain an independent company with limited scale and resources; · the terms of the Merger Agreement, including the fact that such terms were the product of arm’s length negotiations between the parties, and including, without limitation: o the provisions of the Merger Agreement that allow our Board, under certain limited circumstances, to change its recommendation that our stockholders vote in favor of approval of the Merger Agreement and the Merger, subject to a break-up fee of $1,100,000; o the fact that the $1,100,000 break-up fee is consistent with a customary range of termination fees for transactions of this type; o the fact that the completion of the Merger requires the approval and adoption of the holders of a majority of our common stock outstanding on the record date; and o the availability of appraisal rights to the Company’s stockholders who comply with all of the required procedures under applicable law, which allows such holders to seek appraisal of the fair value of their shares. The Board also considered potential risks relating to the transactions contemplated by the Merger Agreement or the failure by us to consummate such transactions, including the following: · the risk that the Merger might not be completed in a timely manner or at all, and the risks and costs to the Company if the Merger does not close and the potential detrimental effect on customer, supplier and other business relationships; · the fact that upon completion of the Merger our stockholders will no longer participate in any of our future earnings or growth and will not benefit from any appreciation in the value of the Company; · the restrictions on the conduct of our business prior to the completion of the Merger, which may delay or prevent us from undertaking business opportunities that may arise pending completion of the Merger; · the restrictions on the Company’s ability to solicit or engage in discussions or negotiations with a third party regarding specified transactions and the requirement that, under certain circumstances and provided that the Merger is terminated for certain reasons, including the Board Recommendation Change when there is a Superior Offer (as defined under the section entitled "The Merger Agreement - Recommendation of the Board"), the Company pay to Microsemi a $1,100,000 termination fee and the requirement, under certain circumstances, to repay an $800,000 loan to AML and/or reimburse an amount not to exceed $200,000 for Microsemi’s costs and expenses; · the risk of diverting the Company’s management focus and resources from other strategic opportunities and from operational matters while working to consummate the Merger; and · the possibility of customer, supplier, management and employee disruption associated with the Merger. 22 The discussion of the information and factors listed above and considered by the Board is not exhaustive, but includes all material factors considered by the Board.In view of the wide variety of factors considered by the Board in connection with its evaluation of the transactions contemplated by the Merger Agreement and the complexity of these matters, the Board did not consider it practical to, nor did it attempt to, quantify or rank specific factors that it considered in reaching its decision.The Board evaluated the factors described above, among others, and asked questions of our management and our legal and financial advisors, and reached the unanimous decision that the transactions contemplated by the Merger Agreement were in the best interests of our Company and our stockholders.In considering the factors described above, individual members of our Board may have given different weights to different factors.The Board considered these factors and, when taken as a whole, considered them to be favorable to, and to support, its determination.The explanations of the Board’s reasoning presented in this section is forward-looking in nature and, therefore, should be read in light of the factors discussed under the section entitled “Cautionary Statement Concerning Forward Looking Information.” Recommendation of the Board of Directors After careful consideration, the Board has unanimously: · approved and adopted the Merger Agreement and the Merger; · determined that the Merger Agreement and the transactions contemplated thereby, including the Merger, taken together, are at a price and on terms that are advisable and fair to and in the best interests of the Company and its stockholders; and · recommended that AML’s stockholders vote “FOR” the approval of the Merger Agreement and the Merger and the proposal to allow the Board to adjourn the special meeting to solicit additional proxies if there are not sufficient votes at the time of the special meeting to adopt and approve the Merger Agreement and the Merger. In considering the recommendation of the Board with respect to the approval of the Merger Agreement and the Merger, you should be aware that certain directors and executive officers of AML’s have interests in the Merger that are different from, or are in addition to, the interests of stockholders generally.See the section entitled “Interests of the Company’s Directors and Executive Officers in the Merger” beginning on page 33. Opinion of AML’s Financial Advisor AML retained C. K. Cooper to act as its financial advisor with respect to the Merger and to deliver an opinion as to the fairness of the Merger Consideration to the holders of AML common stock. At a meeting of the Board on April 11, 2011, C. K. Cooper issued its oral opinion to the Board, later confirmed in a written opinion of the same date, that based upon and subject to the assumptions, procedures, considerations and limitations set forth in the written opinion and based upon such other factors as C. K. Cooper considered relevant, that the Merger Consideration of $2.50 per share, in cash, to be paid in connection with the Merger is fair, from a financial point of view, to the holders of AML common stock as of the date of the opinion. The full text of the C. K. Cooper written opinion dated April 11, 2011, confirming its oral opinion issued to the Board on the same date, sets forth, among other things, the assumptions made, procedures followed, matters considered and limitations on the scope of the review undertaken by C. K. Cooper in rendering its opinion, is attached as Appendix C to this proxy statement and is incorporated in its entirety herein by reference. You are urged to, and should, carefully read the C. K. Cooper opinion in its entirety, and this summary is qualified by reference to the written opinion. The C. K. Cooper opinion addresses only the fairness, from a financial point of view and as of the date of the opinion, of the purchase price to the holders of AML common stock. C. K. Cooper’s opinion was directed solely to the Board in connection with its consideration of the Merger and does not address AML’s underlying business decision to proceed with or effect the Merger or the structure of the Merger, or the relative merits of the Merger compared to any alternative business strategy or transaction in which AML might engage and was not intended to be, and does not constitute, a recommendation to any AML stockholder as to how any AML stockholder should act or vote with respect to the Merger or on any other matter. The C. K. Cooper opinion was approved for issuance by the C. K. Cooper Opinion Committee. 23 In connection with rendering the opinion described above and performing its financial analyses, C. K. Cooper, among other things: · Reviewed and analyzed the financial terms of a draft of the Merger Agreement; · Reviewed and analyzed certain publicly available business and financial information relating to AML that C. K. Cooper deemed relevant; · Reviewed and analyzed certain non-public internal financial information and other operating data and planning materials relating to the business and financial prospects of AML, including estimates and financial projections prepared by the management of AML and provided to us by AML for the purpose of its analysis; · Reviewed the current and historical share price(s) and trading history for AML and the trading histories for certain other publicly traded companies which C. K. Cooper deemed relevant; · Reviewed the financial terms, to the extent publicly available, of certain other transactions involving companies C. K. Cooper deemed relevant; · Compared the financial performance of AML with that of other companies that C. K. Cooper deemed relevant; and · Performed such other financial studies, analyses, investigations and such other factors which C. K. Cooper deemed relevant. In addition, C. K. Cooper held multiple conversations with AML senior management and the Board, including, in particular, regarding the course of discussions of the Merger.Conversations also entailed recent developments in the business operations of AML, including a review of recent contract awards, pending new business opportunities and anticipated production schedules prepared by management along with the corresponding financial projections. The following is a summary of the material financial analyses performed by C. K. Cooper in connection with the preparation of its fairness opinion.The preparation of analyses and a fairness opinion is a complex analytical process involving various determinations as to the most appropriate and relevant methods of financial analysis and the application of those methods to the particular circumstances. Therefore, this summary does not purport to be a complete description of the analyses performed by C. K. Cooper. This summary includes information presented in tabular format, which tables must be read together with the text of each analysis summary and considered as a whole in order to fully understand the financial analyses presented by C. K. Cooper.The tables alone do not constitute a complete summary of the financial analyses.The order in which these analyses are presented below, and the results of those analyses, should not be taken as any indication of the relative importance or weight given to these analyses by C. K. Cooper or the Board. Except as otherwise noted, the following quantitative information, to the extent that it is based on market data, is based on market data as it existed on or before April 11, 2011, and is not necessarily indicative of current market conditions. For purposes of its analyses, and upon reviewing the terms and conditions upon which Microsemi will acquire 100% of the fully diluted common shares of AML, C. K. Cooper took into account the total consideration being paid of $33,860,923.AML has outstanding indebtedness of approximately $0.9 million and existing cash balances of approximately $4.9 million as of March 31, 2011.Based upon these terms, the transaction enterprise value equates to approximately $27,091,787 (calculated as the total market capitalization, plus outstanding indebtedness, plus the value of preferred and minority interests, minus existing balances of cash and cash equivalents and adjusted for option exercise proceeds). 24 Financial Analyses Discounted Cash Flow Analysis Using a discounted cash flows analysis, C. K. Cooper calculated an estimated range of theoretical values for AML based on the net present value of (1) projected free cash flows from March 31, 2011 to March 31, 2015 and projected fiscal year free cash flows from 2011 to 2015, discounted back to March 31, 2011, based on management projections, and (2) a terminal value at projected fiscal year 2015 based upon the perpetuity growth model, discounted back to March 31, 2011. C. K. Cooper calculated the range of net present values based on discount rates ranging from 11.0% to 18.0% based on a weighted average cost of capital analysis plus a size premium, an assumed tax rate of 40% and terminal growth rates ranging from 0.0% to 3.0% applied to the projected fiscal year 2015 free cash flows. This analysis resulted in implied per share values for AML common stock ranging from a low of $1.21 per share to a high of $2.64 per share, with a median implied share price of $1.65. C. K. Cooper observed that the Merger Consideration was within the range of values derived from this analysis. Comparable Companies Analysis C. K. Cooper reviewed selected historical financial data of AML, as well as estimated financial dataprepared by management as its internal forecasts, and compared them to corresponding financial data, where applicable, for publicly traded companies serving the RF microwave, defense electronics and communications sectors, which C. K. Cooper believed were generally comparable to AML, to establish an estimated range of theoretical values for AML. C. K. Cooper selected companies based on information obtained by searching filings made with the Securities and Exchange Commission (“SEC”), public company disclosures, press releases, industry and popular press reports, databases and other sources and by applying the following criteria: · Publicly traded companies with a market capitalization below $500 million; · Companies serving the RF microwave, defense electronics and communications sectors; and · Companies whose industry, lines of business, competitors and customer or geographic markets were considered generally comparable to AML. C. K. Cooper excluded several companies that were deemed not to be comparable because of their size, specific product comparability, lack of established public market data, and/or status of such companies. C. K. Cooper analyzed these comparable companies by using publicly available information to compare the transaction enterprise value of AML under the terms of the Merger Agreement, to the current trading valuations of these companies, expressed as estimated financial valuation multiples.In each case, C. K. Cooper utilized actual results for these companies as of the most recently reported 12 month period (“LTM”), and compared (1) revenues, (2) earnings before interest, taxes, depreciation and amortization (“EBITDA”) and (3) net income figures to the current market capitalization and enterprise values of the companies to calculate an estimated range of theoretical valuation multiples for AML.These multiples were then compared to the revenues, EBITDA, and net income of AML for the 2010 and 2011 fiscal years and for the latest 12 month period ending March 31, 2011 to estimate a range of theoretical enterprise values for AML.Enterprise value is defined as market value of equity plus book value of debt and liquidation value of preferred stock, less excess cash and cash equivalents.EBITDA is defined as earnings before interest expense, taxes, depreciation and amortization. In performing the comparable companies analysis, the following publicly traded companies in the RF microwave, defense electronics and communications sectors were deemed generally comparable to AML in some or all of the factors described above: Comparable Public Companies Anaren, Inc. Technical Communications Corp. ORBIT/FR, Inc. LaBarge, Inc. RELM Wireless Corp. RF Monolithics, Inc. Herley Industries, Inc. Endwave Corp. Valpey Fisher Corp. Spectrum Control Inc. Tel Instrument Electronics Corp. Giga-Tronics, Inc. Sparton Corp. CPS Technologies Corp. Digital Power Corp. SL Industries, Inc. Micronetics, Inc. Nortech Systems, Inc. Dynasil Corp. of America RF Industries, Ltd. IEH Corp. Frequency Electronics, Inc. Micropac Industries, Inc. Solitron Devices, Inc. Espey Mfg. & Electronics Corp. Wireless Telecom Group, Inc. Brekford Corp. LGL Group, Inc. Orbit International Corp. Torotel, Inc. 25 Regarding equity market exchange listing, market visibility and trading liquidity, nine comparables were NYSE Amex listed, fourteen were NASDAQ listed and seven trade in the Over-The-Counter Bulletin Board, as does AML common stock.No company utilized in the comparable companies analysis is identical to AML. In evaluating the comparable companies, C. K. Cooper made judgments and assumptions with regard to industry performance, general business, economic, market and financial conditions and other matters. C. K. Cooper’s analysis of market trading valuations for the selected comparables implies the following mean and median valuation multiples as a guideline for estimating the fairness of the Merger: Comparable Companies P/E (Curr) Price/Sales Price/Book EV/Sales EV/EBITDA Mean Comparable Multiple 17.64x 0.95x 1.69x 0.80x 9.29x Implied Enterprise Valuations Transaction Enterprise Value % of Implied Enterprise Value 161.1% 336.1% 98.4% 215.2% 120.5% Comparable Companies P/E (Curr) Price/Sales Price/Book EV/Sales EV/EBITDA Median Comparable Multiple 15.69x 0.93x 1.54x 0.69x 7.07x Implied Enterprise Valuations Transaction Enterprise Value % of Implied Enterprise Value 190.8% 350.0% 110.3% 249.7% 158.4% Based on the assumptions and estimates used in its analysis, C. K. Cooper arrived at an estimated range of implied enterprise values for AML of between $7.7 million and $27.5 million, with a median implied value of $15.5 million. Precedent M&A Transaction Analysis C. K. Cooper conducted a precedent mergers and acquisitions transaction analysis (the “M&A transaction analysis”) by examining the terms of selected publicly disclosed business acquisitions involving target companies serving the aerospace, defense and government markets sectors that were completed or announced after January 1, 2008, which C. K. Cooper considered generally comparable to AML.C. K. Cooper compared the purchase price being paid as a multiple of revenues and EBITDA, versus the mean and median multiples paid in the comparable transactions. 26 C. K. Cooper undertook a review of generally comparables transactions which it deemed relevant to the Merger based upon varying factors including size, product offerings, industry sector, geographic location, and/or market perception.Selected transactions included acquisitions of both publicly traded and privately held target companies serving the aerospace, defense and government markets sectors.The analysis resulted in a series of acquisition transaction valuation multiples for the selected comparable transactions, as well as associated mean and median values. The resulting values were then compared to the revenues and EBITDA of AML for the 12 months ending March 31, 2011, to obtain an estimated range of theoretical enterprise valuations for AML, which were then compared to the terms of the Merger. C. K. Cooper selected transactions based on information obtained by searching SEC filings, public company disclosures, press releases, industry and popular press reports, databases and other sources and by applying the following criteria: · Transactions completed or announced after January 1, 2008; · Transaction enterprise values of less than $100 million; · Targets with disclosed annual revenues greater than $10 million; · Targets with disclosed EBITDA margins greater than 10%; · Targets serving the defense, aerospace and government markets; · Targets whose industry, lines of business, competitors and customer/geographic markets were considered generally comparable to AML; and · Transactions for which sufficient valuation and financial data were disclosed. Based on these criteria, C. K. Cooper selected the following transactions as generally comparable to the Merger: · API Technologies, Corp.’s acquisition of SenDEC Corp. · Spectrum Control’s acquisition of Sage laboratories · Teledyne Technologies, Inc.’s acquisition of Intelek Plc. · Elbit Systems, Ltd.’s acquisition of Azimuth Technologies Ltd. · Microsemi’s acquisition of White Electronic Designs Corp. · Crane, Co.’s acquisition of Merrimac Industries, Inc. · Bel Fuse, Inc.’s acquisition of Cinch Connectors · API Technologies’s acquisition of Kuchera Group of Companies · Spectrum Control, Inc.’s acquisition of Micro Networks Corp. · Carlisle Companies, Inc.’s acquisition of Electronic Cable Specialists, Inc. · Microsemi’s acquisition of Endwave Corp [Defense & Security Electronics Unit] · Cobham Plc’s acquisition of Global Microwave Systems, Inc. · Herley Industries, Inc.’s acquisition of Eyal Microwave Industries · Anaren’s acquisition of Unicircuit · EMRISE Corp.’s acquisition of Advanced Control Components, Inc. · Anaren’s acquisition of M.S. Kennedy Corp. · Teledyne Technologies, Inc.’s acquisition of Filtronic Plc [Defense Electronics Unit] C. K. Cooper undertook a review of generally comparables transactions which it deemed relevant to the Merger based upon varying factors including size, product offerings, industry sector, geographic location, and/or market perception.The analysis resulted in a series of acquisition transaction valuation multiples for the selected comparable transactions, as well as associated mean and median values. The resulting values were then compared to the revenues and EBITDA of AML for the 12 months ending March 31, 2011, to obtain an estimated range of theoretical enterprise valuations for AML.C. K. Cooper then compared the average of implied valuations based on revenues and EBITDA to the terms of the Merger, which are summarized below: 27 Precedent M&A Transactions Min Median Mean Max AMLJ EV/Revenue Multiples 0.44x 1.16x 1.18x 2.11x 1.73x EV/EBITDA Multiples 2.71x 8.03x 7.38x 13.91x 11.19x Implied Enterprise Values Min Median Mean Max AMLJ EV/Revenue Multiples EV/EBITDA Multiples Mean Implied Enterprise Valuations Transaction Enterprise Value % of Implied Enterprise Value 403.7% 144.1% 149.0% 81.1% 100.0% Based on the assumptions and estimates used in its analysis, C. K. Cooper arrived at an estimated range of theoretical implied enterprise values for AML of between $6.6 million and $33.7 million, with a median implied value of $18.4 million. A precedent M&A transaction analysis generates an implied value of a company based on publicly available financial terms of selected change of control transactions involving companies that share certain characteristics with the company being valued. However, no company or transaction utilized in the selected M&A transaction analysis is identical to AML or the Merger, respectively. Public Market Premium Analysis C. K. Cooper reviewed publicly available information for selected completed or pending acquisition transactions closed or pending since January 1, 2009, where the target was a publicly traded U.S. company, to determine the equity premiums paid in the transactions over recent trading prices of the target companies prior to announcement of the transaction.C. K. Cooper reviewed publicly available information including, but not limited to, SEC filings, databases, and industry reports for these selected transactions to arrive at premiums paid for the target implied values of AML to a group of companies, which in C. K. Cooper’s judgment were generally comparable to AML, based on the criteria set forth below.In each specific transaction, C. K. Cooper determined the premium being paid by the acquirer as a percentage of the closing market trading price of the target’s common stock, relative to the: (1) closing price on the day prior to the announcement, (2) the 180 day moving average, and (3) the highest closing market price during the past 52 weeks.The resulting premiums were then compared to the premiums anticipated under the terms of the Merger relative to closing market data for AML common stock on Friday, February 11, 2011. C. K. Cooper selected acquisition transactions based on information obtained by searching SEC filings, public company disclosures, press releases, industry and popular press reports, databases and other sources and by applying the following criteria: · Transactions completed or announced after January 1, 2009; · Transactions representing the acquisition of a controlling stake in the target company; · Target companies that were publicly traded U.S. corporations; · Targets serving the defense, aerospace and government markets; · Targets whose industry, lines of business, competitors and customer/geographic markets were considered generally comparable to AML; and · Transactions for which sufficient valuation and financial data were disclosed. 28 C. K. Cooper analyzed the following 22 comparable public company acquisition transactions: · General Dynamics acquisition of Axys Technologies, Inc. · Chemring Group Plc. acquisition of Hi-Shear Technology Corp. · Crane Co. acquisition of Merrimac Industries, Inc. · Chemring Group Plc. acquisition of Allied Defense Group · Elbit Systems acquisition of Azimuth Technologies Ltd. · Microsemi Corp. acquisition of White Electronic Designs Corp. · Cerberus Capital acquisition of DynCorp International, Inc. · CGI Group acquisition of Stanley, Inc. · Francisco Partners acquisition of EF Johnson Technologies, Inc. · Boeing Company acquisition of Argon ST · FLIR Systems acquisition of ICX Technologies, Inc. · Hewlett-Packard acquisition of ArcSight, Inc. · Microsemi Corp. acquisition of Actel, Inc. · Carlisle Cos. acquisition of Hawk Corp. · 3M Corp. acquisition of Cogent, Inc. · Raytheon acquisition of Applied Signal Technology, Inc. · Allegheny Tech. acquisition of Ladish Co. · Veritas Capital acquisition of CPI International, Inc. · Vigor Industrial LLC acquisition of Todd Shipyards · Kratos Defense & Security Solutions, Inc. acquisition of Herley Industries, Inc. · Gigoptix, Inc. acquisition of Endwave Corp. · API Technologies, Inc. acquisition of Spectrum Control The following table sets forth the equity value, enterprise value of per share offer price for the comparable public company acquisition transactions and the premium being paid by the acquirer as a percentage of the closing market trading price of the target’s common stock, relative to the following pre-announcement levels: (1) closing price on the day prior to the announcement, (2) the 180 day moving average, and (3) the highest closing market price during the past 52 weeks, all as compared to the Merger: Deal Size Metrics Target Share Prices – Prior to Announcement Equity Value Enterprise Value Offer Price per Share Last Close % Prem/ (Disc) 180 Day MAVG % Prem/ (Disc) 52 Week High % Prem/ (Disc) Max 61.4% 67.1% 42.0% Mean 31.3% 17.1% 11.9% Median 32.5% 16.2% 12.8% Min 2.0% (4.0%) (33.5%) AMLJ 78.6% 87.5% 57.2% % of Mean 8.9% 7.1% 11.8% 251.1% 510.3% 479.9% % of Median 11.1% 8.2% 12.9% 241.4% 538.8% 447.1% 29 Based on the assumptions and estimates used in its analysis, the median equity share price premiums paid for generally comparable public acquisition targets fall in a range of between 12.8% to 32.5%, with a median of 16.2%, as compared to share price premiums ranging between 57.2% to 87.5% for AML in the Merger. Company Historical Valuation Analysis C. K. Cooper also considered the share price AML stockholders would receive under the terms of the Merger, and the implied relative premiums obtained when compared to AML’s own historical share price levels and moving averages.The analysis compared the Merger Consideration of $2.50 to the historical share prices of AML common stock to determine the premiums stockholders would receive, on a relative basis, to the prices at which they may have elected to acquire shares in the past. C. K. Cooper also compared the Merger offer price per share of $2.50 to selected historical price levels on periodic dates and for selected moving average prices prior to the anticipated announcement date. The following tables set forth the premiums reflected by the Merger Consideration as compared to AML’s stock price on certain dates prior to the announcement of the Merger: AMLJ - Periodic Share Prices - Prior to Announcement 1 Day 30 Day 60 Day 90 Day Day 52 Wk High Closing Share Price Offer Price % Premium to Share Price 78.6% 86.6% 92.3% 93.8% 78.6% 57.2% AMLJ - Moving Average Share Prices - Prior to Announcement MAV 30 MAV 60 MAV 90 MAV Moving Average Price Offer Price % Premium to MAVG 80.2% 83.4% 84.9% 85.4% Based on the assumptions and estimates used in its analysis, AML stockholders would receive an equity share price premium, on a relative historical basis, in a range of between 57.2% to 93.8%, with a median of 84.2%, over the selected trading valuations for AML common stock under the Merger. 30 General The summary set forth above does not contain a complete description of the analyses performed by C. K. Cooper, but does summarize the material analyses performed by C. K. Cooper in rendering its opinion. The preparation of a fairness opinion is a complex process and is not necessarily susceptible to partial analysis or summary description. C. K. Cooper believes that its analyses and the summary set forth above must be considered as a whole and that selecting portions of its analyses or of the summary, without considering the analyses as a whole or all of the factors included in its analyses, would create an incomplete view of the processes underlying the analyses set forth in the C. K. Cooper opinion. In arriving at its opinion, C. K. Cooper considered the results of all of its analyses and did not attribute any particular weight to any factor or analysis. Instead, C. K. Cooper made its determination as to fairness on the basis of its experience and financial judgment after considering the results of all of its analyses. The fact that any specific analysis has been referred to in the summary above is not meant to indicate that this analysis was given greater weight than any other analysis. In addition, the ranges of valuations resulting from any particular analysis described above should not be taken to be C. K. Cooper’s view of the actual value of AML. No company or transaction used in the above analyses as a comparison is directly comparable to AML or the Merger and the other transactions contemplated by the Merger Agreement. Accordingly, an analysis of the results of the comparisons is not mathematical; rather, it involves complex considerations and judgments about differences in the companies and transactions to which AML and the Merger were compared and other factors that could affect the public trading value or transaction value of the companies involved. C. K. Cooper performed its analyses solely for purposes of providing its opinion to the Board. In performing its analyses, C. K. Cooper made numerous assumptions with respect to industry performance, general business and economic conditions and other matters. Certain of the analyses performed by C. K. Cooper are based upon forecasts of future results furnished to C. K. Cooper by AML’s management, which are not necessarily indicative of actual future results and may be significantly more or less favorable than actual future results. These forecasts are inherently subject to uncertainty because, among other things, they are based upon numerous factors or events beyond the control of the parties or their respective advisors. C. K. Cooper does not assume responsibility if future results are materially different from forecasted results. C. K. Cooper relied upon and assumed, without assuming liability or responsibility for independent verification, the accuracy and completeness of all information that was publicly available or was furnished, or otherwise made available, to C. K. Cooper or discussed with or reviewed by C. K. Cooper. C. K. Cooper further relied upon the assurances of the management of AML that the financial information provided to C. K. Cooper was prepared on a reasonable basis in accordance with industry practice, and that AML’s management was not aware of any information or facts that would make any information provided to C. K. Cooper incomplete or misleading. Without limiting the generality of the foregoing, for the purpose of C. K. Cooper’s opinion, C. K. Cooper assumed that with respect to financial forecasts, estimates and other forward-looking information reviewed by C. K. Cooper, that such information was reasonably prepared based on assumptions reflecting the best currently available estimates and judgments of the management of AML as to the expected future results of operations and financial condition of AML. C. K. Cooper expressed no opinion as to any such financial forecasts, estimates or forward-looking information or the assumptions on which they were based. C. K. Cooper relied, with AML’s consent, on advice of the outside counsel and the independent registered public accounting firm to AML, and on the assumptions of the management of AML, as to all accounting, legal, tax and financial reporting matters with respect to AML and the Merger Agreement. In arriving at its opinion, C. K. Cooper assumed that the executed Merger Agreement was in all material respects identical to the last draft reviewed by it.C. K. Cooper relied upon and assumed, without independent verification, that (i) the representations and warranties of all parties to the Merger Agreement and all other related documents and instruments that are referred to therein were true and correct, (ii) each party to such agreements fully and timely performed all of the covenants and agreements required to be performed by such party, (iii) the Merger will be consummated pursuant to the terms of the Merger Agreement without amendments thereto and (iv) all conditions to the consummation of the Merger will be satisfied without waiver by any party of any conditions or obligations thereunder. Additionally, C. K. Cooper assumed that in the course of obtaining any necessary regulatory and governmental approvals for the Merger, no restriction will be imposed that will have a material adverse effect on the contemplated benefits of the Merger. 31 In arriving at its opinion, C. K. Cooper did not perform any appraisals or valuations of any specific assets or liabilities of AML, and was not furnished with any such appraisals or valuations.C. K. Cooper expressed no opinion regarding the liquidation value of AML or any other entity.Without limiting the generality of the foregoing, C. K. Cooper undertook no independent analysis of any pending or threatened litigation, possible unasserted claims or other contingent liabilities, to which AML, or any of its affiliates was a party or may be subject and, at AML’s direction and with its consent, C. K. Cooper’s opinion makes no assumption concerning, and therefore does not consider, the possible assertions of claims, outcomes or damages arising out of any such matters. C. K. Cooper’s opinion was necessarily based upon the information available to it and facts and circumstances as they existed and were subject to evaluation on the date of its opinion. Events occurring after the date of its opinion could materially affect the assumptions used in preparing its opinion. C. K. Cooper did not express any opinion as to the price at which shares of AML common stock may trade following announcement of the Merger or at any future time. C. K. Cooper did not undertake to reaffirm or revise its opinion or otherwise comment upon any events occurring after the date of its opinion and does not have any obligation to update, revise or reaffirm its opinion. C. K. Cooper’s opinion addressed solely the fairness, from a financial point of view, to holders of AML common stock of the Merger Consideration to be paid to such holders in the Merger, as set forth in the Merger Agreement, and did not address any other terms or agreement relating to the Merger or any other terms of the Merger Agreement. C. K. Cooper was not requested to opine as to, and its opinion does not address, the basic business decision to proceed with or effect the Merger, the merits of the Merger relative to any alternative transaction or business strategy that may be available to AML, Microsemi Corp.’s ability to fund the aggregate Merger Consideration payable pursuant to the Merger Agreement or any other terms contemplated by the Merger Agreement or the fairness of the Merger to any other class of securities, creditor or other constituency of AML. Furthermore, C. K. Cooper expressed no opinion with respect to the amount or nature of the compensation to anyofficer, director or employee, or any class of such persons, relative to the compensation to be received by holders of AML common stock in the Merger or with respect to the fairness of any such compensation.Except with respect to the use of its opinion in connection with this proxy statement in accordance with C. K. Cooper’s engagement letter with AML, C. K. Cooper’s opinion may not be disclosed, referred to, published or otherwise used (in whole or in part), nor shall any public references to C. K. Cooper be made, without the prior written approval of C. K. Cooper. C. K. Cooper was retained by the Board to render its opinion on the basis of its experience with mergers and acquisitions in general, and on the basis of its experience with companies in the aerospace, defense and government sector.C. K. Cooper is a nationally recognized investment banking firm regularly engaged in the valuation of businesses and their securities in connection with mergers and acquisitions, corporate restructurings, negotiated underwritings, secondary distributions of listed and unlisted securities, private placements and valuations for corporate and other purposes.In the ordinary course of its business, C. K. Cooper and its affiliates may actively trade in the equity securities of AML for their own account and for the accounts of customers and, accordingly, may at any time hold a long or short position in such securities. C. K. Cooper acted as AML’s financial advisor in connection with the Merger and will receive an estimated fee of approximately $850,000 from AML, a substantial portion of which, except for the amount discussed in the following sentence, is contingent upon the consummation of the Merger. C. K. Cooper also received a fee of $75,000 for providing its opinion.In addition, C. K. Cooper received warrants to purchase 100,000 shares of AML common stock at a purchase price of $1.46 per share in its role as financial advisor.The opinion fee was not contingent upon the consummation of the Merger or the conclusions reached in C. K. Cooper’s opinion. AML has also agreed to indemnify C. K. Cooper against certain liabilities and reimburse C. K. Cooper for certain expenses in connection with its services. In the ordinary course of its business, C. K. Cooper and its affiliates may actively trade securities of AML and Microsemi for its own account or the account of its customers and, accordingly, may at any time hold a long or short position in such securities. C. K. Cooper may also, in the future, provide investment banking and financial advisory services to AML, Microsemi or entities that are affiliated with AML or Microsemi, for which C. K. Cooper would expect to receive compensation. Consistent with applicable legal and regulatory requirements, C. K. Cooper has adopted policies and procedures to establish and maintain the independence of C. K. Cooper’s research department and personnel. As a result, C. K. Cooper’s research analysts may hold opinions, make statements or investment recommendations and/or publish research reports with respect to the Merger and other participants in the Merger that differ from the opinions of C. K. Cooper’s investment banking personnel. 32 Interests of the Company’s Directors and Executive Officers in the Merger In considering the recommendation of the Board with respect to the Merger, you should be aware that some of the Company’s directors and executive officers have interests in the Merger that are different from, or in addition to, the interests of our stockholders generally.These interests may present them with actual or potential conflicts of interest, and these interests, to the extent material, are described below.The Board was aware of these interests and considered them, among other matters, in approving the Merger Agreement and the Merger. Treatment of Stock Options All options shall be cancelled upon the effective date of the Merger.All unvested options shall have their vesting terms accelerated as a result of the Merger and shall become completely vested.Effective as of the effective date of the Merger, each vested option (including the options that become vested by acceleration as a result of the Merger) outstanding immediately prior to the closing of the Merger with an exercise price per share that is less than the Merger Consideration shall be converted into the right to receive, without interest, a cash amount equal to the product of (A) the excess, if any, of (x) the Merger Consideration, over (y) the exercise price per share of such option, multiplied by (B) the total number of shares of AML common stock subject to such option; and (ii) effective as of the effective date of the Merger, terminate each option outstanding with an exercise price per share that is equal to or greater than the Merger Consideration without any consideration therefor. Employment Agreements AML entered into employment agreements with all three of its named executive officers who are also directors of the Company: Jacob Inbar, Chairman, President and CEO, Tiberiu Mazilu, Vice President of Engineering, and Edwin J. McAvoy, Vice President of Sales and Marketing.Set forth below is a brief description of the terms of the employment agreements.These agreements are currently effective.Employment agreements that were executed in connection with the Anaren merger have been terminated. Jacob Inbar.The employment agreement with Mr. Inbar provides that Mr. Inbar will serve in the position of AML’s President and Chief Executive Officer until April 15, 2014, unless his employment is earlier terminated.His base salary will initially be $250,000, subject to annual increase, with such salary being no less than $265,000 after June 30, 2012.Mr. Inbar will be eligible for an annual incentive bonus in an amount of up to 30% of his base salary, based on AML’s EBITDA during the fiscal year for which such bonus is paid.Additionally, on an annual basis, Mr. Inbar will be eligible to receive stock options to purchase at least 50,000 shares of AML common stock.AML will also contribute an amount equal to at least 10% of Mr. Inbar’s base salary into AML’s Executive Nonqualified Excess Plan for the benefit of Mr. Inbar.The employment agreement contain certain customary terms, including non-competition, non-solicitation, and confidentiality covenants. The employment agreement also provides that if Mr. Inbar’s employment is terminated prior to April 15, 2014 by the Company, without “cause”, or by Mr. Inbar for “good reason”, (as such terms are defined in the employment agreement) then (i) Mr. Inbar will be entitled to receive his base salary through April 15, 2014 (payable in bi-weekly installments) and will continue to be eligible to participate in certain benefit plans of the Company (including health insurance), in each case so long as he continues to comply with the confidentiality, non-compete and non-solicit provisions of the employment agreement (which provisions are discussed below), and (ii) Mr. Inbar will be entitled receive any earned incentive bonus for the prior fiscal year within 30 days following his termination date.If Mr. Inbar’s employment is terminated without cause within one year following a Change of Control (as defined below) prior to April 15, 2014, then: (a) Mr. Inbar will be entitled to receive his base salary through April 15, 2014 (in one lump sum payment), (b) Mr. Inbar will be entitled to receive an amount equal to the incentive bonus he earned in the year prior to the Change of Control, (c) Mr. Inbar will continue to be eligible to participate in certain benefit plans of the Company (including health insurance) until April 15, 2014, and (d) all stock options granted to Mr. Inbar will vest immediately. Mr. Inbar’s employment agreement provides that, during the term of his employment and the one-year period following termination of his employment, he will not engage in a competing business with the Company, whether as an owner, stockholder, director, officer, employee, consultant, or otherwise, excluding any passive ownership in a publicly held corporation.Mr. Inbar also agrees that, during such period, he will not solicit, on behalf of any competing business, any customers of the Company, and will not induce any employees or consultants to leave their employment or engagement with the Company.The employment agreement also contains standard confidentiality covenants. 33 Tiberiu Mazilu.The employment agreement with Mr. Mazilu provides that he shall serve as AML’s Vice President of Engineering until April 15, 2013, unless his employment is earlier terminated.His base salary will initially be $195,000, subject to annual, with such salary being no less than $207,000 after June 30, 2012.Mr. Mazilu will be eligible for an annual incentive bonus in an amount of up to 25% of his base salary, based on AML’s EBITDA during the fiscal year for which such bonus is paid.Additionally, on an annual basis, Mr. Mazilu will be eligible to receive stock options to purchase at least 30,000 shares of AML common stock.AML will also contribute an amount equal to at least 10% of Mr. Mazilu’s base salary into AML’s Executive Nonqualified Excess Plan for the benefit of Mr. Mazilu. The employment agreement also provides that if Mr. Mazilu’s employment is terminated prior to June 30, 2013 by the Company, without “cause”, or by Mr. Mazilu for “good reason”, (as such terms are defined in the employment agreement) then (i) Mr. Mazilu will be entitled to receive his base salary through April 15, 2013 (payable in monthly installments) and will continue to be eligible to participate in certain benefit plans of the Company (including health insurance), in each case so long as he continues to comply with the confidentiality, non-compete and non-solicit provisions of the employment agreement (which provisions are discussed below), and (ii) Mr. Mazilu will be entitled receive an amount equal to any earned incentive bonus for the prior fiscal year within 30 days following his termination date.If Mr. Mazilu’s employment is terminated without cause within one year following a Change of Control (as defined below) prior to April 15, 2013, then (a) Mr. Mazilu will be entitled to receive his base salary through April 15, 2013 (payable in one lump sum payment), (b) Mr. Mazilu will be entitled to receive an amount equal to the incentive bonus he earned in the year prior to the Change of Control, (c) Mr. Mazilu will continue to be eligible to participate in certain benefit plans of the Company (including health insurance) until April 15, 2013, and (d) any stock options granted to Mr. Mazilu will vest in full immediately prior to the Change of Control. Mr. Mazilu’s employment agreement provides that, during the term of his employment and the one-year period following termination of his employment, he will not engage in a competing business with the Company, whether as an owner, stockholder, director, officer, employee, consultant, or otherwise, excluding any passive ownership in a publicly held corporation.Mr. Mazilu also agrees that, during such period, he will not solicit, on behalf of any competing business, any customers of the Company, and will not induce any employees or consultants to leave their employment or engagement with the Company.The employment agreement also contains standard confidentiality covenants. Edwin McAvoy.The employment agreement with Mr. McAvoy provides that he will serve in the position of AML’s Vice President of Sales and Marketing until April 15, 2013, unless his employment is earlier terminated.His base salary will initially be $195,000, subject to annual increase, with such salary being no less than $207,000 after June 30, 2012.Mr. McAvoy will be eligible for an annual incentive bonus in an amount of up to 25% of his base salary, based on AML’s EBITDA during the fiscal year for which such bonus is paid.Additionally, on an annual basis, Mr. McAvoy will be eligible to receive stock options to purchase at least 30,000 shares of AML common stock.AML will also contribute an amount equal to at least 10% of Mr. McAvoy’s base salary into AML’s Executive Nonqualified Excess Plan for the benefit of Mr. McAvoy. The employment agreement also provides that if Mr. McAvoy’s employment is terminated prior to April 15, 2013 by the Company, without “cause”, or by Mr. McAvoy for “good reason”, (as such terms are defined in the employment agreement) then (i) Mr. McAvoy will be entitled to receive his base salary through April 15, 2013 (payable in bi-weekly installments) and will continue to be eligible to participate in certain benefit plans of the Company (including health insurance), in each case so long as he continues to comply with the confidentiality, non-compete and non-solicit provisions of the employment agreement (which provisions are discussed below), and (ii) Mr. McAvoy will be entitled receive an amount equal to any earned incentive bonus for the prior fiscal year within 30 days following his termination date.If Mr. McAvoy’s employment is terminated without cause within one year following a Change of Control (as defined below) prior to April 15, 2013, then (a) Mr. McAvoy will be entitled to receive his base salary through April 15, 2013 (payable in one lump sum), (b) Mr. McAvoy will be entitled to receive an amount equal to the incentive bonus he earned in the year prior to the Change of Control, and (c) Mr. McAvoy will continue to be eligible to participate in certain benefit plans of the Company (including health insurance) until April 15, 2013; and (d) all stock options granted to Mr. McAvoy will vest immediately. 34 Mr. McAvoy’s employment agreement provides that, during the term of his employment and the one-year period following termination of his employment, he will not engage in a competing business with the Company, whether as an owner, stockholder, director, officer, employee, consultant, or otherwise, excluding any passive ownership in a publicly held corporation.Mr. McAvoy also agrees that, during such period, he will not solicit, on behalf of any competing business, any customers of the Company, and will not induce any employees or consultants to leave their employment or engagement with the Company.The employment agreement also contains standard confidentiality covenants. As used in the employment agreements of each of Messrs. Inbar, Mazilu and McAvoy, the term “Change of Control” means: (i) the acquisition by any person or group of beneficial ownership of 30% or more of the voting power of AML’s then outstanding securities, (ii) any tender offer or exchange offer, merger or other business combination that results in the directors of AML prior to the transaction ceasing to constitute a majority of AML’s board of directors, (iii) the merger or consolidation of AML with another corporation that results in the stockholders of AML prior to transaction owning less than 70% of AML’s outstanding voting securities, (iv) the consummation of a tender offer or exchange offer for the ownership of securities representing30% or more of the voting power of AML’s then outstanding securities, or (v) the transfer of all or substantially all of AML’s assets to another corporation not controlled by AML. Voting Agreements Simultaneous with the execution of the Merger Agreement, Messrs. Inbar, Mazilu and McAvoy each executed a stockholder voting agreement (collectively, the “Voting Agreements”), under such officer and director agreed not to transfer his shares of our common stock except as contemplated under the Merger Agreement and agreed to vote all of the shares of our common stock for which they hold voting power at any AML stockholder meeting or by any other consensual action · in favor of the approval of the Merger Agreement and in favor of the other actions contemplated by the Merger Agreement and any action required in furtherance thereof; and · against any action that would delay, prevent or frustrate the Merger. Each of the named executive officers and directors irrevocably appointed Microsemi (or any nominee of Microsemi) as such officer or director’s attorney and proxy with full power to vote the shares of AML common stock held by such officer or director (including the shares of AML common stock subsequently acquired by such officer or director) pursuant to the terms and conditions of the Voting Agreements. Microsemi may only exercise such proxies under limited circumstances and subject to conditions provided in the Voting Agreement. A form of the Voting Agreement is attached hereto as Appendix B and is incorporated herein by reference. As of the date of this proxy statement, our named executive officers and directors who are parties to the Voting Agreements beneficially own and have the power to vote, in the aggregate 2,581,322 shares of AML common stock, representing approximately 23.8% of our issued and outstanding common stock. Indemnification of Directors and Officers; Insurance. The Merger Agreement provides that, for six years after the effective time of the Merger, the current and former directors and officers of the Company will be indemnified and held harmless in respect of acts or omissions occurring prior to the effective time of the Merger.Further, for a period of six years, Microsemi will cause the surviving corporation to maintain the insurance coverage provided under the policies of directors and officers’ liability insurance maintained by the Company as of the date of the Merger Agreement for acts or omissions of occurring prior to the effective time of the Merger (although the policies may be substituted for policies with the same or better rating as the Company’s current insurance carrier that provide at least the same coverage, on terms and conditions which are no less advantageous to such persons), provided that the Company shall not be required to pay an annual premium for such coverage in excess of 300% of the last annual premium paid by the Company prior to the date of the Merger Agreement. Material United States Federal Income Tax Consequences The following is a general discussion of the material United States federal income tax consequences of the Merger to holders of our common stock. We base this discussion on the provisions of the Internal Revenue Code of 1986 as amended (the “Code”), applicable current and proposed United States Treasury Regulations, judicial authority, and administrative rulings and practice, in each case as in effect of the date hereof, and all of which are subject to change, possibly on a retroactive basis. All stockholders are urged to consult their own tax advisors to determine their particular tax consequences, including the application and effect of any state, local, gift, or foreign income and other tax laws, of the receipt of cash upon the conversion of our common stock pursuant to the Merger. For purposes of this discussion, we use the term “U.S. holder” to mean: · a citizen or individual resident of the U.S. for United States federal income tax purposes; · a corporation, or other entity taxable as a corporation for United States federal income tax purposes, created or organized in or under the laws of the United States or any state or the District of Columbia; 35 · a trust if it (1) is subject to the primary supervision of a court within the United States and one or more United States persons have the authority to control all substantial decisions of the trust or (2) has a valid election in effect under applicable United States Treasury Regulations to be treated as a United States person; or · an estate the income of which is subject to United States federal income tax regardless of its source. A “non - U.S. holder” is a person (other than an entity treated as a partnership for United States federal income tax purposes) that is not a U.S. holder. This discussion assumes that a holder holds the shares of our common stock as a capital asset within the meaning of Section 1221 of the Code (generally, property held for investment).This discussion does not address all aspects of United States federal income tax law that may be relevant to a holder in light of the holder’s particular circumstances, or that may apply to a holder that is subject to special treatment under the United States federal income tax laws, including but not limited to, for example, insurance companies, dealers in securities or foreign currencies, stockholders subject to the alternative minimum tax, persons that have a functional currency other than the United States dollar, tax-exempt organizations, personal holding companies, regulated investment companies, real estate investment trusts, banks, financial institutions, thrifts, mutual funds, entities treated as partnerships for United States federal income tax purposes and other pass-through entities for United States federal income tax purposes, controlled foreign corporations, common trusts, passive foreign investment companies, certain expatriates, corporations that accumulate earnings to avoid United States federal income tax, corporations subject to anti-inversion rules, stockholders who hold shares of our common stock as part of a hedge, straddle, constructive sale, conversion transaction, or other integrated instrument, holders of options or other derivative securities or stockholders who acquired our shares of common stock through the exercise of employee stock options or other compensation arrangements.In addition, the discussion does not address any tax considerations under state, local, gift tax or foreign laws or United States federal laws other than those pertaining to the United States federal income tax that may apply to holders. If a holder of our common stock is an entity treated as a partnership for United States federal income tax purposes, the tax treatment of a partner will generally depend on the status of the partners and the activities of the partnership.Partners of a partnership holding our common stock are urged to consult with their own tax advisors. U.S. Holders The receipt of cash in the Merger by U.S. holders of our common stock will be a taxable transaction for United States federal income tax purposes. In general, for United States federal income tax purposes, a U.S. holder of our common stock will recognize gain or loss equal to the difference between: · the amount of cash received upon conversion of such common stock pursuant to the Merger; and · the U.S. holder’s adjusted tax basis in such common stock. If a U.S holder acquired different blocks of our common stock at different times or different prices, such holder must determine the tax basis and holding period separately with respect to each block of stock. If a holder’s holding period for the common stock surrendered in the Merger is greater than one year as of the date of the Merger, the gain or loss generally will be long-term capital gain or loss.If a holder’s holding period for the common stock surrendered in the Merger is one year or less as of the date of the Merger, the gain or loss generally will be short-term capital gain or loss.For individual stockholders, long-term capital gain generally is taxed at a maximum rate of 15% for 2010 and short-term capital gain generally is taxed at the same rate as for ordinary income.The deductibility of a capital loss recognized on the Merger will be subject to limitations under the Code. Generally, for corporations, capital gain is taxed at the same rate as ordinary income, and capital loss in excess of capital gain is not deductible.Corporations generally may carry back capital losses up to three taxable years and carry forward capital losses up to five taxable years, although special rules exist for some types of corporations. While the holders of our common stock who exercise Appraisal Rights generally will be taxed upon the receipt of the cash in the same manner as the receipt of cash in the Merger, they are urged to consult with their own tax advisors. 36 Under the Code, a U.S. holder of our common stock may be subject, under certain circumstances, to information reporting on the cash received in the Merger unless such U.S. holder is a corporation or other exempt recipient.Backup withholding will also apply (at a rate of 28% for 2011) with respect to the amount of cash received, unless a U.S. holder provides proof of an applicable exemption or a correct tax identification number, and otherwise complies with the applicable requirements of the backup withholding rules.Backup withholding is not an additional tax and any amounts withheld under applicable withholding rules may be refunded or credited against a U.S. holder’s United States federal income tax liability, if any, provided that such U.S. holder furnishes the required information to the Internal Revenue Service in a timely manner. Non - U.S. Holders Any gain realized on the receipt of cash in the Merger by a non - U.S. holder generally will not be subject to United States federal income tax unless: · the gain is effectively connected with a trade or business of the non - U.S. holder in the United States (and, if required by an applicable income tax treaty, the gain is attributable to a United States permanent establishment of the non - U.S. holder); · the non - U.S. holder is an individual who is present in the United States for 183 days or more in the taxable year of that disposition, and certain other conditions are met; or · we are or have been a “United States real property holding corporation” for U.S. federal income tax purposes at any time during the five years preceding the Merger. An individual non – U.S. holder described in the first bullet point immediately above will be subject to tax on the net gain derived from the Merger in the same manner as if he were a United States holder under the Code.If a non-U.S. holder that is a foreign corporation falls under the first bullet point immediately above, it will be subject to tax on its net gain in the same manner as if it were a United States person as defined under the Code, and, in addition, may be subject to the branch profits tax equal to 30% of its effectively connected earnings and profits (including such gain) or at such lower rate as may be specified by an applicable income tax treaty.An individual non-U.S. holder described in the second bullet point immediately above will be subject to a flat 30% tax (or lower income tax treaty rate) on the gain derived from the Merger, which may be offset by United States source capital losses. We believe we are not, have not been and do not anticipate becoming a “United States real property holding corporation” for United States federal income tax purposes. Cash received by non-U.S. holders in the Merger also will be subject to information reporting, unless an exemption applies. Moreover, backup withholding of tax at a rate of 28% for 2010 may apply to cash received by a non - U.S. holder in the Merger, unless the holder or other payee establishes an exemption in a manner satisfactory to the paying agent and otherwise complies with the backup withholding rules.Backup withholding is not an additional tax and any amounts withheld under the backup withholding rules may be refunded or credited against a non - U.S. holder’s United States federal income tax liability, if any, provided that such non - U.S. holder furnishes the required information to the Internal Revenue Service in a timely manner. U.S. holders and non-U.S. holders are urged to consult their own tax advisors to determine their particular tax consequences, including the application and effect of any state, local, gift, or foreign income and other tax laws, of the receipt of cash upon the conversion of our common stock pursuant to the Merger. Regulatory Approvals Except for the filing of a certificate of merger in Delaware, at or before the effective date of the Merger, we are unaware of any material federal, state or foreign regulatory requirements or approvals required for the execution of the Merger Agreement or completion of the Merger. Delisting and Deregistration of AML’s Common Stock After the Merger When the Merger is completed, AML common stock will no longer be publicly traded on the Over the Counter Bulletin Board and will be deregistered under the Securities Exchange Act. 37 Agreements Related to the Merger The Merger Agreement The following is a summary of certain material provisions of the Agreement and Plan of Merger (the “Merger Agreement”), a copy of which is attached as Appendix A to this proxy statement and which we incorporate by reference herein.This summary does not purport to be complete and may not contain all of the information about the Merger Agreement that is important to you.It is not intended to provide any other factual information about the Company or the other parties thereto.In particular, the assertions embodied in the Company’s representations and warranties contained in the Merger Agreement are qualified by information in the disclosure schedules provided by the Company to Microsemi in connection with the signing of the Merger Agreement.These disclosure schedules contain information that modifies, qualifies and creates exceptions to the representations and warranties set forth in the Merger Agreement. Moreover, certain representations and warranties in the Merger Agreement were used for the purpose of allocating risk between the Company and Microsemi rather than establishing matters as facts.Accordingly, investors and security holders should not rely on the representations and warranties in the Merger Agreement as characterizations of the actual state of facts about the Company or Microsemi.We encourage you to read the Merger Agreement in its entirety, as the rights and obligations of the parties are governed by the express terms of the Merger Agreement and not by this summary or any other information contained in this proxy statement. Effective Date; Structure At the effective date of the Merger (the “Effective Date”), Merger Sub will be merged with and into the Company, with the Company surviving the Merger as a wholly owned subsidiary of Microsemi.The Effective Date will occur at the time that the parties to the Merger Agreement file a certificate of merger with the Secretary of State of the State of Delaware on the closing date of the Merger (or such later time as may be agreed to by the parties).The closing date will occur no later than the third business day after satisfaction or waiver of the conditions to the Merger (other than those conditions that are to be satisfied at the closing of the Merger) set forth in the Merger Agreement (or such other date as the parties may agree), as described below under “Conditions to the Merger.” Treatment of the Company’s Common Stock In the Merger, the outstanding shares of Company common stock, other than (i) dissenting shares of which holders will only have the rights afforded to them by statute and no right to our common stock, and (ii) shares to be cancelled as described below, will be converted into the right to receive a per share amount in cash equal to $2.50, without interest and less any applicable withholding of taxes.Shares held as treasury stock by the Company or any of its subsidiaries immediately prior to the Effective Date will automatically be canceled without consideration. Treatment of the Company’s Stock Options At the Effective Date, all outstanding options to acquire shares of Company common stock that are not assumed by Microsemi pursuant to the terms of the Merger Agreement will vest and holders of such options will be entitled to receive, for each share underlying such options, an amount of cash equal to the excess of $2.50 over the exercise price per share of their options (less any applicable withholding of taxes). The Company has further agreed to ensure that following the Effective Date, no holder of an option or warrant to purchase Company common stock or any participant in any benefit plan of the Company shall have any right to acquire any capital stock of the Company or the surviving corporation or any other equity interest therein. Treatment of Merger Sub Common Stock In the Merger, the outstanding shares of Merger Sub common stock will be converted into shares of the Company as the surviving corporation of the Merger, so that Microsemi will own all the outstanding shares of the Company following the Merger. Representations and Warranties The Merger Agreement contains representations and warranties made by the Company to Microsemi and Merger Sub, and representations and warranties made by Microsemi and Merger Sub to the Company.These representations and warranties are subject to important limitations and qualifications agreed to by the parties in connection with negotiating the terms of the Merger Agreement.In particular, the representations of the Company are qualified by disclosure provided in the Company’s disclosure schedule.In addition, certain representations and warranties were made as of a specified date, may be subject to contractual standards of materiality different from those generally applicable to public disclosures to stockholders, or may have been used for the purpose of allocating risk among the parties rather than establishing matters of fact.For the foregoing reasons, you should not rely on the representations and warranties contained in the Merger Agreement as statements of factual information.The Company’s material representations and warranties relate to: 38 · the Company’s and its subsidiaries’ proper organization, good standing and qualification to do business; · the Company’s corporate power and authority to enter into the Merger Agreement and to consummate the Merger and the transactions contemplated by the Merger Agreement; · the required vote of the Company’s stockholders in connection with the required approval of the Merger Agreement and the Merger; · the absence of violations of or conflicts with the Company’s and its subsidiaries’ governing documents, applicable law or certain agreements as a result of entering into the Merger Agreement and consummating the transactions contemplated by the Merger Agreement; · required consents and approvals of governmental entities in connection with the consummation of the Merger and the other transactions contemplated by the Merger Agreement; · the Company’s capitalization, including the number of outstanding shares of Company common stock, preferred stock, stock options and warrants; · the Company’s subsidiaries and the capitalization of the Company’s subsidiaries; · the timeliness and compliance with SECrequirements of the Company’s SEC Documents since March 31, 2008,including the accuracy of and compliance with GAAP and SEC requirements of the financial statements contained therein; · the accuracy and compliance with applicable securities law of filings made by the Company with the SEC; · the adequacy of the Company’s disclosure controls and procedures and internal controls over financial reporting; · the Company’s and its subsidiaries’ good and marketable title or valid leasehold interest in the assets and properties owned or used by them; · the absence of undisclosed liabilities; · the absence of certain changes since September 30, 2010; · material contracts and performance of obligations thereunder; · real property and personal property; · intellectual property; · tax matters; · employment and labor matters affecting the Company or its subsidiaries; · matters relating to employee benefit plans; · material compliance with applicable laws and legal requirements; · certain environmental matters; · compliance with export and import regulations; 39 · legal proceedings and investigations; · insurance; · absence of undisclosed broker’s fees; · the receipt by the Company of an opinion from C. K. Cooper & Company, Inc. as to the fairness, from a financial point of view, of the Merger Consideration to be received by the Company’s stockholders; · compliance with anti-takeover statutes; · accuracy of the disclosures by the Company contained in the Merger Agreement; · material suppliers and customers of the Company and its subsidiaries; and · the absence of any Material Adverse Effect (as described below) since September 30, 2010. Many of the Company’s representations and warranties are qualified by a materiality standard or a “Material Adverse Effect” standard.For the purposes of the Merger Agreement, “Material Adverse Effect” means such facts, circumstances, events or changes that are or are reasonably likely to be materially adverse to, or would reasonably be expected to have a material adverse effect on, the business, assets, operations, financial condition, or results of operations of the Company and its subsidiaries, taken as a whole, the Company’s ability to consummate the Merger or other obligations under the Merger Agreement, or the termination of the Agreement and Plan of Merger by and among the Company, Anaren and its wholly-owned subsidiary, dated as of February 13, 2011 and the termination fees paid to Anaren by the Company. However, the definition of “Material Adverse Effect” excludes any effects, changes, events or circumstances that are the direct result of:general economic conditions in the United States or the Company’s industry; political conditions or acts of war or terrorism (to the extent such matters do not have a disproportionate effect on the Company as compared to other companies in its industry); changes in laws or GAAP; the announcement of the transactions contemplated by the Merger Agreement; or any actions taken or omitted to be taken at the direction of Microsemi; or the termination of the Anaren Merger Agreement and the termination fees paid to Anaren by the Company. Furthermore, for the purposes of determining whether a “Material Adverse Effect” has occurred, any effects, changes, events or circumstances are to be considered material if the cost, value or amount of their impact on the Company or its subsidiaries equals or exceeds, individually or collectively, $1,500,000. The Merger Agreement also contains various representations and warranties made by Microsemi and Merger Sub that are subject, in some cases, to specified exceptions and qualifications. The material representations and warranties relate to: · organization, valid existence and good standing; · corporate or other power and authority to enter into the Merger Agreement and to consummate the transactions contemplated by the Merger Agreement; · enforceability of the Merger Agreement as against Microsemi and Merger Sub; · the absence of any violation of or conflict with their governing documents, applicable law or certain agreements as a result of entering into the Merger Agreement and consummating the transactions contemplated by the Merger Agreement; · required consents and approvals of governmental entities in connection with the consummation of the Merger and the other transactions contemplated by the Merger Agreement; · governmental investigations and litigation; · lack of ownership of Company common stock; 40 · the absence of material business activities, liabilities or obligations by the Merger Sub other than pursuant to the Merger Agreement; · the availability of sufficient funds to pay the aggregate Merger Consideration in connection with the Merger; · accuracy of the disclosures by Microsemi and Merger Sub contained in the Merger Agreement; · the absence of undisclosed broker’s fees; and · the absence of any material disputes with the Company’s material customers. The representations and warranties of each of the parties to the Merger Agreement will expire upon the Effective Date. Conduct of Business Pending the Merger Under the Merger Agreement, the Company has agreed that from and after the date of the Merger Agreement and until the Effective Date or the date, if any, on which the Merger Agreement is terminated: · the Company will provide Microsemi and its representatives with reasonable access, upon reasonable notice and during normal business hours, to the Company’s and its subsidiaries’ books, records, personnel and facilities; · the Company and its subsidiaries will conduct their business in the ordinary course of business in a manner consistent with past practice; · the Company and its subsidiaries will use commercially reasonable efforts to preserve intact the their business organization, keep available the services of their officers and key employees, and preserve their relationships with customers, suppliers, and others having material relationships with them; · the Company will notify Microsemi of any third party or governmental consent or approval required in connection with the Merger or the transactions contemplated by the Merger Agreement and any legal proceeding commenced or threatened against it relating to the Merger or the transactions contemplated by the Merger Agreement; · the Company will use commercially reasonable efforts to keep in force its existing insurance policies; and · the Company will cause its officers and key employees to freely communicate with Microsemi regarding the results of operations and material developments of the Company and its subsidiaries. Pursuant to the Merger Agreement, the Company also agrees with Microsemi, on behalf of itself and its subsidiaries, that between the date of the Merger Agreement and the Effective Date, without the prior written consent of Microsemi, the Company will not, and will not permit any of its subsidiaries to, among other things: · amend its articles or certificate of incorporation, bylaws or other organizational documents, or create new subsidiaries; · issue, sell or deliver, or agree to issue, sell or deliver any securities of the Company or any of its subsidiaries, other than issuances of shares of Company common stock in respect of any exercise of outstanding stock options and warrants; · directly or indirectly acquire, repurchase or redeem any securities of the Company or any subsidiary, other than in connection tax withholdings and exercise settlements upon the exercise, vesting or issuance of shares under stock options; · reclassify, combine, split, subdivide any shares of capital stock or declare, set aside or pay any dividend or other distribution in respect of any shares of capital stock; 41 · propose or adopt a plan of complete or partial liquidation, dissolution, merger, consolidation, restructuring, recapitalization or other reorganization of the Company or any of its subsidiaries, other than as contemplated by the terms of the Merger Agreement; · redeem, repurchase, prepay, cancel, incur, assume, or otherwise become liable for any indebtedness for borrowed money, except for indebtedness for borrowed money incurred in the ordinary course of business under credit facilities already in effect, loans between the Company and its subsidiaries, or issuance of credit to new customers for the purchase of products in the ordinary course of business; · assume, guarantee or otherwise become liable for the obligations of another person other than with respect to obligations of wholly-owned subsidiaries already in place; or make loans or advances (other than any retainer for legal services) or capital contributions to or investments in any other person (other than the Company or any of its subsidiaries), except for travel advances or business expenses in the ordinary course of business; or mortgage or pledge any asset owned or used by the Company or any of its subsidiaries, or permit to exist any liens or other encumbrances on such assets, except pursuant to the terms of credit facilities or arrangements already in existence; · except as may be required by law or the benefit and compensation plans of the Company, enter into, adopt, amend, modify or terminate any bonus, compensation, severance, retention, option, employment, change in control, or other employee benefit agreement with respect to any employee of the Company, or increase the compensation payable or to become payable to any employee, or pay or agree to pay any special bonus or benefit to any employee, except in the ordinary course of business to a person who is not a member of the board of directors or an officer; · hire any employee with an annual base salary in excess of $100,000 or at the level of Vice President; · grant or pay any severance or termination pay to (or amend any such existing arrangement with) any current or former member of the Board, officer, employee or independent contractor of AML and any of its subsidiaries, except in the ordinary course of business with respect to any employee or independent contractor who is not a member of the Board or officer; · increase benefits payable under any existing severance or termination pay policies or similar employment agreements; · accelerate the vesting or payment of, or fund or in any other way secure the payment, compensation or benefits under, any benefit plan of the Company to the extent not required by the terms of the Merger Agreement or such benefit plan as in effect on the date of the Merger Agreement; · settle or compromise any litigation, proceeding or investigation involving the Company or its subsidiaries, except for the settlement of any litigation, proceeding or investigation solely for money damages not in excess of $250,000 in the aggregate and as would not be reasonably likely to have any adverse impact on any other litigation, proceeding or investigation; · change any of its accounting methods, principals or practices or change its annual accounting period, except as required by GAAP or applicable law; · make or change any material tax election, settle or compromise any material tax liability, or change any annual tax accounting period or method of tax accounting; · acquire (by merger, consolidation or acquisition of stock or assets or otherwise) any entity or material interest in any entity; · other than in the ordinary course of business, sell, dispose of, lease or license any properties or assets of the Company or its subsidiaries that are material to the business, or lease or license any material right or asset from any other person; 42 · make any capital expenditure in excess of $50,000 individually or $200,000 in the aggregate; · make any material changes or modifications to any investment or risk management policy or other similar policies or any cash management policy; · enter into, or amend in any material respect, terminate or fail to renew, any material contract other than in the ordinary course of business; · change any product return policies, product maintenance polices, service policies, product modification or upgrade policies in any material respect; · enter into any material transaction with affiliates other than pursuant to written arrangements already in effect; · abandon or permit to lapse any right to any material patent or patent application; · take any action or which could reasonably be expected to have Material Adverse Effect or which could reasonable be likely to result in the failure to satisfy certain conditions to the closing of the Merger; or · agree or commit to take any of the foregoing actions. No Solicitation of Transactions Until completion of the Merger or the earlier termination of the Merger Agreement, and subject to the exceptions described below, the Company has agreed not to, and to use its reasonable best efforts to cause its representatives not to: · solicit, initiate or knowingly encourage, assist, or induce submission or announcement of any Acquisition Proposal (as defined below) or any inquiry that could reasonably be expected to lead to an Acquisition Proposal, or take any other comparable action that could reasonably be expected to lead to an Acquisition Proposal or any such inquiry; · furnish or otherwise provide access to any information regarding the Company or its subsidiaries to any person in connection with or in response to an Acquisition Proposal or any inquiry that could reasonably be expected to lead to an Acquisition Proposal; · engage in discussions or negotiations with any Person with respect to any Acquisition Proposal or any inquiry that could reasonably be expected to lead to an Acquisition Proposal; or · resolve or publicly propose to take any of the foregoing actions. “Acquisition Proposal” means any offer or proposal (other than a proposal or offer by Microsemi and any of its subsidiaries), involving: · any merger, consolidation, amalgamation, share exchange, business combination, joint venture, issuance of securities, acquisition of securities, reorganization, recapitalization, tender offer, exchange offer or other similar transaction in which a person or group of persons directly or indirectly acquires, or the Company or any of its subsidiaries issues, 15% or more of the outstanding securities of any class (or instruments convertible into or exercisable or exchangeable for 15% or more of any such class) of the Company or any of its subsidiaries; · any sale, lease, exchange, transfer, license, sublicense, acquisition or disposition of any business or businesses or assets that constitute or account for 15% or more of the consolidated net revenues, consolidated net income or consolidated assets of Company and its subsidiaries; or · any liquidation or dissolution of the Company or any of its subsidiaries, other than Mica-Tech, International, Inc. 43 The Company is required to promptly notify Microsemi of any Acquisition Proposal and include in such notice the identity of the person making any Acquisition Proposal and the material terms of any such Acquisition Proposal and shall include a copy of such proposal and any documents and written communications received by the Company related to such proposal. Notwithstanding the above limitations, prior to obtaining stockholder approval of the Merger and the Merger Agreement, the Company may furnish nonpublic information regarding the Company and its subsidiaries to, and may enter into discussions or negotiations with, any third party in response to an unsolicited, bona fide, written Acquisition Proposal if: · such Acquisition Proposal constitutes a “Superior Offer” (as defined below); · the Company’s Board determines in good faith, after consultation with its outside legal counsel, that the failure to do so would constitute a breach of the directors’ fiduciary duties under applicable law; · the Company gives Microsemi prior written notice of its intention to take such actions and after receiving from the third party an executed agreement containing customary confidentiality provisions and other terms that are no less favorable to the Company than those contained in the confidentiality agreement between Microsemi and the Company; · the Company furnishes non-public information to Microsemi the same time when it provides such information to the third party described in the preceding paragraph (to the extent such non-public information has not been previously furnished to Microsemi); and · the Acquisition Proposal was not solicited after the date of the Merger Agreement and did not otherwise result from a breach of the non-solicitation provisions of the Merger Agreement, including those described above. Microsemi will be entitled to receive a copy of the confidentiality agreement referred to above and the Company will at the same time provide Microsemi any information that is provided to the third party making the Acquisition Proposal. In addition, the Company has agreed to keep Microsemi reasonably informed regarding the Acquisition Proposal and material developments with respect thereto. Recommendation of the Board The Company’s Board unanimously determined that the Merger is advisable and fair to and in the best interests of the Company and its stockholders and unanimously recommended that the Company’s stockholders vote to adopt the Merger Agreement.This is referred to as the “Company Board Recommendation”. The Merger Agreement also provides, subject to the exceptions described below, that neither the Board nor any committee thereof will: · withdraw or modify in a manner adverse to Microsemi or the Merger Sub, the Company Board Recommendation; · recommend the approval, acceptance or adoption of, or approve, endorse, accept or adopt, any Acquisition Proposal; · approve or recommend, or cause or permit the Company or any of its subsidiaries to execute or enter into, any letter of intent, memorandum of understanding, agreement in principle, Merger Agreement, acquisition agreement or other contract constituting or relating to an Acquisition Proposal, other than a confidentiality agreement of the type referred to above; or · resolve, agree or publicly propose to, or permit the Company or any of its subsidiaries or any representative of representative of the Company or any of its subsidiaries to agree or publicly propose to, take any of the foregoing actions. 44 Notwithstanding the above limitations, prior to obtaining stockholder approval of the Merger and the Merger Agreement, the Board may withdraw or modify or refuse to reaffirm the Company Board Recommendation, refuse to publicly state that the Merger and the Merger Agreement are in the best interests of the Company’s stockholders, refuse to issue a press release announcing its opposition to an Acquisition Proposal, or recommend a Superior Offer (as defined below) (any such action, a “Recommendation Change”) if: · an unsolicited, bona fide, written Acquisition Proposal is made to the Company and is not withdrawn, and did not result from a breach of the non-solicitation provisions of the Merger Agreement; · the Board determines in good faith, after having consulted with its independent financial advisors and outside legal counsel, that such Acquisition Proposal constitutes a Superior Offer; · the Board determines in good faith, after having consulted with the Company’s outside legal counsel, that, in light of such Superior Offer, the failure to make a Recommendation Change would constitute a breach by the Board of its fiduciary obligations to the Company’s stockholders under applicable law; · at least three business days prior to making a Recommendation Change, the Board delivers to Microsemi a written notice stating, among other things, that the Company has received a Superior Offer, the terms of the Superior Offer and that the Board intends to make a Recommendation Change as a result of such Superior Offer; and · during the period after Microsemi’s receipt of notice of the Recommendation Change and prior to the Recommendation Change, Microsemi and the Company, after good faith negotiations, fail to amend the Merger Agreement in a manner that would result in the Merger between Microsemi and the Company being in the best interests of the Company’s stockholders (as compared to the Superior Offer). The Merger Agreement provides that any material change in the terms of the Superior Offer, including form of or amount of consideration payable in connection with the Superior Offer, will require the Company to provide to Microsemi a new notice of a Recommendation Change and a new notice period and will require the Company to comply with the requirements of the Merger Agreement (including those described above) with respect to each such new written notice. “Superior Offer” means an unsolicited, bona fide, written offer by a third party to purchase substantially all of the outstanding shares of Company common stock or substantially all of the assets of the Company and its subsidiaries (or any similar transaction or alternative to the Merger) that the Board determines in good faith, after consultation with its financial advisor and legal counsel, and after having taken into account the likelihood and timing of consummation of the transaction contemplated by such offer, is more favorable to the Company’s stockholders, and that the third party making such offer is financially capable of consummating the transactions contemplated by such offer.However, such an offer will not be considered a Superior Offer if was obtained or made as a direct or indirect result of the Company’s breach of the non-solicitation provisions in the Merger Agreement. Stockholders’ Meeting The Company has agreed, following the mailing of this proxy statement, to call and hold a meeting of the Company’s stockholders for the purpose of obtaining the stockholder’s approval of the Merger Agreement and the Merger. The Company is required to use all reasonable efforts to solicit stockholder proxies in favor of the approval of the Merger Agreement and the Merger. Agreement to Use Commercially Reasonable Efforts Each of the Company, Microsemi, and Merger Sub has agreed to use commercially reasonable efforts to take or cause to be taken all actions necessary or advisable to consummate and make effective the Merger and the other transactions contemplated by the Merger Agreement, including to make all filings and give all notices required to be made and given in connection with the Merger, obtain necessary consents or approvals from governmental authorities or third parties, and to use commercially reasonable efforts to lift any restraint, injunction or other legal bar to the Merger or any of the transactions contemplated by the Merger Agreement. 45 Other Covenants and Agreements The Merger Agreement contains additional agreements among the Company, Microsemi and Merger Sub relating to: · the execution of the employment agreements with certain executive officers and directors of the Company; · the Company’s obtaining of tail errors and omissions insurance coverage for its directors and officers; · the issuance of press releases or other public statements with the SEC relating to the Merger Agreement or the transactions contemplated by the Merger Agreement; · the Company’s delivery of executed proprietary agreements with any current or former employee, independent contractor, consultant or director of the Company or of any of its subsidiaries; · termination of the 409A Executive Nonqualified Excess Plan of the Company and of any of its subsidiaries; · Microsemi’s loan to AML of $800,000for AMLto pay the break-up fee owed to Anaren; and · providing Microsemi with prompt notice and the opportunity to participate in the defense or settlement of any stockholder litigation relating to the Merger, including the right of Microsemi to consent to the settlement of such litigation (which consent Microsemi may not unreasonably withhold or conditioned). Indemnification of Directors and Officers; Insurance. The Merger Agreement provides that, for six years after the effective time of the Merger, the current and former directors and officers of the Company will be indemnified and held harmless in respect of acts or omissions occurring prior to the effective time of the Merger.Further, for a period of six years, Microsemi will cause the surviving corporation to maintain the insurance coverage provided under the policies of directors and officers’ liability insurance maintained by the Company as of the date of the Merger Agreement for acts or omissions of occurring prior to the effective time of the Merger (although the policies may be substituted for policies with the same or better rating as the Company’s current insurance carrier that provide at least the same coverage, on terms and conditions which are no less advantageous to such persons), provided that the Company shall not be required to pay an annual premium for such coverage in excess of 300% of the last annual premium paid by the Company prior to the date of the Merger Agreement. Conditions to the Merger The obligations of Microsemi and the Merger Sub to complete the Merger are subject to the satisfaction or waiver of several conditions, including: · the Company stockholder approval has been obtained; · the Company’s representations and warranties are accurate in all material respects both when made and as of the closing date (except to the extent made as of an earlier date, in which case as of such date), except where the failure of such representations and warranties to be so accurate (without giving effect to any limitation as to “materiality” or “material adverse effect” qualifiers set forth therein) collectively does not constitute, or would not reasonably be expected to result in, a Material Adverse Effect; · the Company has in all material respects performed all obligations and complied with all covenants required by the Merger Agreement prior to the closing; · the Company has delivered a closing certificate executed by its Chief Executive Officer and Principal Financial Officer confirming that certain closing conditions to the obligations of Microsemi and Merger Sub to complete the Merger have been duly satisfied; · since the date of the Merger Agreement, there has been no Material Adverse Effect that has not been cured, and no event or circumstance has occurred that would be reasonably be expected to have a Material Adverse Effect; · no restraining order, injunction or other order by any court that prohibits consummation of the Merger has been entered and continues to be in effect; · there is no pending or, threatened by any governmental agency, litigation (i) challenging or seeing to restrain or prohibit the consummation of the Merger of any of other transactions contemplated by the Agreement; or (ii) that could materially and adversely affect Microsemi’s or the Company’s ability to own the assets of, or operate, the Company’s business, or seeking to impose criminal sanctions or criminal liability on the Company, its subsidiaries or its officers or directors; · none of the SEC reports of Microsemi (including any financial statement or other attachments thereto) filed prior to the Effective Date are required to be restated; 46 · Jacob Inbar, Edwin McAvoy and Tiberiu Mazilu agree to continue to provide services for the Company and/or its subsidiaries in accordance with the terms of their respective employment agreements; and · all consents, approvals and actions of, filings with and notices required in connection with consummation of the Merger on the terms contemplated by the Merger Agreement shall have been obtained or made. The obligations of the Company to complete the Merger are subject to the satisfaction or waiver of several conditions, including: · The Company stockholder approval has been obtained; · the representations and warranties of Microsemi and the Merger Sub are accurate both when made and as of the closing date (except to the extent made as of an earlier date, in which case as of such date), except where the failure of such representations and warranties to be so accurate (without giving effect to any limitation as to “materiality” qualifiers set forth therein) would not reasonably be expected to have a material adverse effect on Microsemi’s ability to consummate the Merger; · Microsemi and Merger Sub have in all material respects performed all obligations and complied with all covenants required by the Merger Agreement prior to the closing; · Microsemi has delivered a closing certificate executed by an officer confirming that the closing conditions to the obligations of the Company to complete the Merger have been duly satisfied; and · no restraining order, injunction or other order by any court that prohibits consummation of the Merger has been entered and continues to be in effect. Termination The Merger Agreement may be terminated by either the Company or Microsemi, if: · the Company and Microsemi mutually agree to do so; · the Merger has not been consummated by the End Date (as defined below), except that this right will not be available to a party if the failure to fulfill any of such party’s obligations under the Merger Agreement is the reason of the failure to complete the Merger on or prior to the End Date; · any final and non-appealable injunction or order permanently prohibits the consummation of the Merger; or · the Company stockholder meeting to vote on the Merger Agreement has concluded and the Company stockholder approval was not obtained. The Merger Agreement may be terminated by the Company: · if any of Microsemi’s representations and warranties were inaccurate as of the date of the Merger Agreement or had become inaccurate since such time or Microsemi breaches or fails to perform its covenants or obligations under the Merger Agreement, which inaccuracy, breach or failure to perform (1) would result in a failure of a condition of the Company’s obligation to consummate the Merger and (2) with respect to any inaccuracy or breach that is capable of being cured by the End Date (defined below), has not been cured within 30 days of Microsemi’s receipt of notice from the Company of the inaccuracy, breach or failure. The Merger Agreement may be terminated by Microsemi: · if any of Company’s representations and warranties were inaccurate as of the date of the Merger Agreement or had become inaccurate since such time or the Company breaches or fails to perform its covenants or obligations under the Merger Agreement, which inaccuracy, breach or failure to perform (1) would result in a failure of a condition of the Company’s obligation to consummate the Merger and (2) with respect to any inaccuracy or breach that is capable of being cured by the End Date, has not been cured within 15 days of the Company’s receipt of notice from Microsemi of the inaccuracy or breach; 47 · if, since the date of the Merger Agreement, there has been a Material Adverse Effect that is continuing; or · if the Board or any committee thereof has made a Recommendation Change; orthe Board has withdrawn or failed to reaffirm the Company Board Recommendation; or the Company, its subsidiaries or any of its representatives has taken other actions inconsistent with the provisions governing the Company Board Recommendation in the Merger Agreement;or a tender or exchange offer relating to shares of Company common stock has commenced and the Company has not sent to its security holders, within ten business days after the commencement of such tender or exchange offer, a statement disclosing that the Company recommends rejection of such tender or exchange offer and reaffirming the Company Board Recommendation; or an Acquisition Proposal has been publicly announced, and the Company has failed to issue a press release that reaffirms the Company Board Recommendation within five business days after such Acquisition Proposal is publicly announced; or the Company, its subsidiaries or any of its representatives has breached or taken any action inconsistent with any of the non-solicitation provisions in the Merger Agreement; or the Company releases any person from, or amends or waives any provision of, any “standstill” agreement or provision (each of the foregoing items, a “Triggering Event”). If the Merger Agreement is terminated, the Merger will not occur. “End Date” means September 30, 2011. Effect of Termination In the event of the termination of the Merger Agreement by either the Company or Microsemi in accordance with its terms, the Merger Agreement will be of no further force and effect, other than certain specified provisions, which provisions will survive any such termination, including provisions relating to the payment of termination fees and expenses in the circumstances described below. However, no party would be relieved from any liability or damages resulting from the intentional breach by a party of any of its representations and warranties set forth in the Merger Agreement. If, the Merger Agreement is terminated for any of the following reasons, then the Company will pay Microsemi a termination fee equal to $1,100,000: · (1) the Merger Agreement is terminated by either party because the Merger was not consummated by the End Date or because the Company stockholder meeting to vote on the Merger Agreement has concluded and the Company stockholder approval was not obtained, (2) at or prior to the time of the termination of Merger Agreement an Acquisition Proposal was disclosed, announced, commenced, submitted or made, and (3) on or prior to 12 months after the date of the termination of the Merger Agreement, the Company enters into a definitive agreement to consummate, or consummates, the transactions contemplated by any Acquisition Proposal, regardless of whether such Acquisition Proposal was made before or after termination of the Merger Agreement (provided that all references to “15%” in the definition in this proxy statement of “Acquisition Proposal” shall be deemed to refer instead to “50%.”); or · the Merger Agreement is terminated (1) by Microsemi because, prior to Company stockholder approval of the Merger, a Triggering Event has occurred or (2) by either party for any other reasons after the occurrence of a Triggering Event. If, the Merger Agreement is terminated for any of the following reasons, then Microsemi is required to pay the Company a termination fee equal to $1,000,000: · The Merger Agreement is terminated by the Company if any of Microsemi’s representations and warranties were inaccurate as of the date of the Merger Agreement or had become inaccurate since such time or Microsemi breaches or fails to perform its covenants or obligations under the Merger Agreement, which inaccuracy, breach or failure to perform would result in a failure of a condition of the Company’s obligation to consummate the Merger and with respect to any inaccuracy or breach that is capable of being cured by the End Date, has not been cured within 30 days of Microsemi’s receipt of notice from the Company of the inaccuracy, breach or failure; or 48 · the Merger Agreement is terminated by Microsemi because the Merger was not consummated by the End Date. If, the Merger Agreement is terminated for any of the following reasons, then the Company will repay Microsemi’s loan of $800,000 advanced to AMLwhich was used topay the break-up fee owed to Anaren: · the Merger Agreement is terminated by Microsemi because the Company’s representations and warranties were inaccurate as of the date of the Merger Agreement or had become inaccurate since such time or the Company breached or failed to perform its covenants or obligations under the Merger Agreement, which inaccuracy, breach or failure to perform (1) resulted in a failure of a condition of Microsemi’s obligation to consummate the Merger and (2) had not been cured before the End Date and within 15 days of the Company’s receipt of notice from Microsemi of the inaccuracy or breach. · The Merger Agreement is terminated by Microsemi or the Company becausethe Company stockholder meeting to vote on the Merger Agreement has concluded and the Company stockholder approval was not obtained and any of Messrs. Inbar, Mazilu or McAvoy voted any of his shares against the Merger. If, the Merger Agreement is terminated for any of the following reasons, then the Company will pay Microsemi’s expenses of up to $200,000: · the Merger Agreement is terminated by Microsemi because the Company’s representations and warranties were inaccurate as of the date of the Merger Agreement or had become inaccurate since such time or the Company breached or failed to perform its covenants or obligations under the Merger Agreement, which inaccuracy, breach or failure to perform (1) resulted in a failure of a condition of Microsemi’s obligation to consummate the Merger and (2) had not been cured within 15 days of the Company’s receipt of notice from Microsemi of the inaccuracy or breachor if, since the date of the Merger Agreement, there has been a Material Adverse Effect that is continuing; or · the Merger Agreement is terminated by the Company because the Merger was not consummated by the End Date, except in the case where all conditions to the closing have been satisfied or waived by the End Date other than with respect to the absence of any governmental order prohibiting the consummation of the Merger, or the receipt of all material regulatory and governmental approvals in connection with the Merger. Specific Performance The parties to the Merger Agreement agree that irreparable damage would occur in the event any of the provisions of the Merger Agreement were not performed in accordance with its terms and that the parties shall be entitled to specific performance of the terms of the Merger Agreement, in addition to any other remedy at law or equity. Amendment and Waiver The Merger Agreement may be amended by a written agreement signed by the Company, Microsemi and Merger Sub at any time prior to the Effective Date.However, after the receipt of stockholder approval, if any such amendment or waiver requires further approval of the stockholders of the Company under applicable law, the effectiveness of the amendment or waiver will be subject to such further approval of stockholders. Voting Agreements The following is a summary of certain material provisions of those certain Voting Agreements entered into by Microsemi, on one hand, and certain of the Company’s directors and executive officers, on the other hand, a copy of the form of which is attached as Appendix B to this proxy statement and which we incorporate by reference herein.This summary does not purport to be complete and may not contain all of the information about the Voting Agreement that is important to you.We encourage you to read the Voting Agreement in its entirety, as the rights and obligations of the parties are governed by the express terms of the Voting Agreement and not by this summary or any other information contained in this proxy statement.All terms used in this summary but not defined herein shall have the meanings assigned to them in the Voting Agreement. 49 Directors and Officers Party to Voting Agreements Jacob Inbar, President and Chief Executive Officer of the Company and Chairman of the Board, Tiberiu Mazilu, Vice President of Engineering and a member of the Board, and Edwin J. McAvoy, Vice President of Sales, Corporate Secretary and a member of the Board, each, in their capacities as stockholders of the Company, entered into Voting Agreements with Microsemi.As of April 15, 2011, Messrs. Inbar, Mazilu and McAvoy, owned approximately 13.6%, 7.1% and 3.3% of the Company’s outstanding common stock (without taking into account options to purchase Company common stock held by them), respectively, and approximately 16.6%, 9.9% and 7.3% of the Company’s outstanding common stock (including options to purchase the Company common stock held by them and exercisable within 60 days of April 15, 2011), respectively. Representations and Warranties Pursuant to the terms and conditions of the Voting Agreement, each signatory stockholder made certain representations and warranties, including: · that such stockholder has the legal power and authority to vote, or to direct the voting of, the shares of capital stock of the Company held by him or that he may acquire after the date of the Voting Agreement (or for which he otherwise has been granted proxy); · such shares are, or will be, free and clear of any liens, options, security interests or other similar encumbrances; and · such stockholder has full power and authority to make, enter into and carry out the terms of the Voting Agreement. Voting At every meeting of the stockholders of the Company called for the purpose of considering the Merger Agreement and the Merger, and on every action or approval by written consent of the stockholders of the Company with respect to the approval of the Merger Agreement and the Merger, each signatory stockholder agrees that he shall vote, or cause to be voted, all of the securities in the Company held by him for approval of the Merger Agreement and the Merger. Additionally, at every meeting of the stockholders of the Company called prior to termination of the Voting Agreement, and on every action or approval by written consent of the stockholders of the Company prior to the termination of the Voting Agreement, each signatory stockholder agrees that he will vote, or cause to be voted, all of the securities of the Company held by him and that he has the authority to vote (unless directed otherwise by the applicable proxy) (a) against any action that would result in a breach of any representation, warranty, covenant or obligation of the Company in the Merger Agreement and (b) against any action which is intended, or could reasonably be expected, to impede, interfere with, delay, postpone, discourage or adversely affect the transactions contemplated by the Merger Agreement, including the Merger. Further pursuant to the Voting Agreement, each signatory stockholder also agrees to execute and deliver any additional documents necessary, including a proxy to Microsemi to vote the stockholder’s securities, to carry out the purpose of the Voting Agreement. Irrevocable Proxy Eachof the signatorystockholders irrevocably appointed Microsemi (or any nominee of Microsemi) as such stockholder’s attorney and proxy with full power to vote the shares of AML common stock held by such stockholder (including the shares of AML common stock subsequently acquired by suchstockholder) pursuant to the terms and conditions of the Voting Agreement. Microsemi may only exercise such proxies under limited circumstances and subject to conditions provided in the Voting Agreement. Other Terms and Termination Each signatory stockholder also agrees that it will not transfer, sell, exchange, pledge or otherwise dispose of or encumber his securities in the Company. Each Voting Agreement relates solely to the capacity of each signatory stockholder as a stockholder or beneficial owner of the securities of the Company and is not in any way intended to affect the exercise of such stockholder’s responsibilities and fiduciary duties as a director or officer of the Company or any of its subsidiaries. The Voting Agreements shall terminate automatically upon the termination of the Merger Agreement. 50 Market Price of the Company’s Common Stock Our common stock is traded on the Over the Counter Bulletin Board under the symbol “AMLJ.OB.”The following table sets forth the high and low closing sales prices per share of our common stock on the Over the Counter Bulletin Board for the periods indicated. Low High Fiscal Year Ended March 31, 2009 Fiscal Quarter ended June 30, 2008 $ $ Fiscal Quarter ended September 30, 2008 $ $ Fiscal Quarter ended December 31, 2008 $ $ Fiscal Quarter ended March 31, 2009 $ $ Fiscal Year Ended March 31, 2010 Fiscal Quarter ended June 30, 2009 $ $ Fiscal Quarter ended September 30, 2009 $ $ Fiscal Quarter ended December 31, 2009 $ $ Fiscal Quarter ended March 31, 2010 $ $ Fiscal Year Ended March 31, 2011 Fiscal Quarter ended June 30, 2010 $ $ Fiscal Quarter ended September 30, 2010 $ $ Fiscal Quarter ended December 31, 2010 $ $ Fiscal Quarter ended March 31, 2011 $ $ Fiscal Year Ended March 31, 2012 Fiscal Quarter ended June 30, 2011 (through April 15, 2011) $
